 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDother labor organization,by laying off,discharging or refusing to reinstateany of our employees or in any other manner discriminating against our em-ployees in regard to their hire or tenure of employment,or any term or condi-tion of employment.WE WILL NOTthreaten our employees with shutting down our plant orwithother economic sanctions,nor will we offer our employees promotion orother economic benefits, to discourage their union affiliation or adherence.WE WILL NOTengage in surveillance of union meetings or activities.WE WILL NOTprohibit or restrict our employees from talking about unionsor from engaging in union activities in our plant during nonworking hours.WE WILL NOTin any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist UnitedRubber, Cork,Linoleum and PlasticWorkers of America,AFL-CIO,or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection,and to refrain from any or all such activities.WE WILLoffer to Earl Gerald McClung immediate and full reinstatementto his former or substantially equivalent position,without prejudice to anyseniority or other rights and privileges previously enjoyed, and make himwhole for any loss of pay suffered as a result of the discriminations against him.All our employees are free to become or remain, or to refrain from becoming orremaining,members ofUnited Rubber, Cork,Linoleum and Plastic Workers ofAmerica, AFL-CIO, or anyother labor organization.RUBBER FABRICATORS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE. We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement upon ap-plication in accordance with the SelectiveServiceActafter discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, TransitBuilding,Fourth and Vine Streets,Cincinnati 2, Ohio, Telephone No. Dunbar1-1420,if they have any questions concerning this notice or compliance with itsprovisions.International Ladies Garment`Yorkers' Union,AFL-CIOandFederation of Union Representatives.Cases Nos. O-CA-7857-1and P-CA-7923.April 18, 1963DECISION AND ORDEROn August 10, 1962, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and wasengagingin certain unfairlabor practices and had not engaged in others,. and recommendingthat it cease and desist from the unfair labor practices found, andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the General Counsel, the Respondent, and theCharging Party filed exceptions to the Intermediate Report togetherwith supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-142 NLRB No. 10. INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO83member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modifications.The Trial Examiner found that Respondent had violated Section8 (a) (1) of the Act by failing to grant wage increases to its employeesin accordance with past practice, because of FOUR's recognition re-quest.In prescribing a remedy for this unfair labor practice, theTrial Examiner recommended only that Respondent cease and desistfrom such practice.We believe that this remedy is inadequate be-cause it looks only to the future and does not in fact remedy the pastunlawful withholding of wage increases.Accordingly, in order moreeffectively to remedy the unfair labor practice found, we shall alsoorder Respondent to make employees whole for loss of earnings suf-fered as the result of Respondent's unlawful withholding of wageincreases, automatic or merit, during December 1960.1The back-pay obligation of Respondent shall include the payment of interestat the rate of 6 percent per anum to be computed in the manner setforth inIsis Plumbing c6 HeatingCo., 138 NLRB 716.2ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer, with the following additions and modifications : 9Revise paragraph 1(f) to read : "Failing to grant automatic annualand/or merit wage increases to its employees, in accordance with itspast practices, because of FOUR's recognition request."Renumber paragraphs 2 (a) and 2 (b) as 2 (b) and, 2 (c) respectivelyand insert the following as paragraph 2(a) : "Make whole its em-ployees for loss of earnings suffered as the result of the unlawful with-holding of automatic annual and/or merit increases in the mannerset forth in this Decision and Order."SeePeyton Packing Company, Inc.,129 NLRB 1275, 1276. An award of backpay inorder to remedy a violationof Section8(a) (1) of the Act is appropriate. SeeN.L.R.B. V.Guernsey-Muskingum Electric Cooperative Inc.,285 F. 2d8 (C.A.6) ; N.L.R.B. v. Buzza-Cardoza,205 F. 2d 889(C.A. 9).In viewof our remedy provided herein, we find itunncessaryto consider whether or not Respondent's conductin this regardis also violativeof Section 8(a) (3) of the Act.2 For reasons stated in the dissentingopinion in theIsiscase,Members Rodgers andLeedom areconvincedthatthe award of interest in this case exceeds the Board's remedialauthority.While adheringto such view,for the purposesof this decisionthey are acced-ing to the majority Board policyof grantingintereston moneys due.a Amend the notice to all employees by changing the first sentence below the signatureline to read:"This noticemust remain postedfor 60 consecutivedays fromthe date ofposting."712-548-64-vol. 142-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubstitute the following for the sixth paragraph of the notice :WE WILL NOT fail to grant automatic annual and/or merit wagesincreases to our employees in accordance with our past practicesbecause of Federation of Union Representatives' recognitionrequest.Add the following to the notice following the seventh paragraphtherein :WE WILL make whole our employees for loss of earnings suf-fered as the result of our unlawful withholding of automaticannual and/or merit increases.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,brought under Section 10(b) of the National LaborRelationsAct, as amended(161 Stat.136; 73 Stat. 519),was heard beforeTrialExaminerGeorge A. Downingin New York Cityon various dates fromDecember 18, 1961,toMarch 5,1962, inclusive.The amended consolidated complaint,issuedon Octo-ber 19,1961,and based on charges dated March 10 andApril 25, 1961,allegedin substance(as ultimately amended at the hearing)that Respondent,as an em-ployer within the meaningof the Act,had engaged in unfairlabor practices proscribedby Section 8 (a) (1) and(3) of the Act by reasonof certainspecified conduct, fromDecember 1960 through June 1961,in relation to its employees,because of orconcerningtheirmembership and activities in, affiliationwith, or adherence to,Federation of Union Representatives(herein calledFOUR), more specifically (1)by interrogations,warnings,directions,solicitations,and threats;(2) by the transferand discharge of Constantine Sedares andTheodore Bloom, and bythe refusalto transferLouise Krepshaw; (3) by thereduction and/or eliminationof allow-ances for per diem,auto expenses,and telephonecalls; (4)by increasingjob tasksand duties;(5) by failingto grant wage increases in accordancewith past prac-tices; and(6) by establishing committees to considerand resolvegrievances and tomake wage recommendationsand bypromising benefits to encourageemployees topresent their grievances to said committees.Respondent answered,denying the unfair labor practices as alleged;itdeniedfurther that it is engaged in commerce,thatit is an employer,thatitspersonnelinvolved in the complaint are employees,and that FOURisa labor organizationwithin the meaningof the Act.Upon the entire record in the case, and from my observations of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONALFINDINGSUpon facts pleaded in the complaint and admitted by answer,upon the recordin the representation proceeding,Case No.2-RC-11158,(not published in NLRBvolumes)and upon the Board's decision in said case,131 NLRB 111,I find thatRespondent(herein called ILG) is engaged in commerce within the meaning ofthe Act,and that it is an employer of employees within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDI find from.the evidence in the present case and from the record and the Board'sdecision in the representation proceeding above, that FOUR is a labor organizationwithin the meaning of Section 2(5) of the Act..III.THE UNFAIR LABOR PRACTICES ,A. Background;the representation proceedings;the issuesRespondent is itself an international labor organization consisting of numerouslocals, joint boards,district councils, and regional departments, with a membershipof over 400,000, and it employs numerous business agents, organizers,and educa- INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO85tional directors, as well as other personnel who do union label and political work.The present proceeding against it, as an employer, arose out of the organizationalefforts of some of such persons in forming an organization to represent them, vis-a-visRespondent, for purposes of collective bargaining.Informal discussions and meetings looking to such an end had gone on for morethan a year before December 1960, although the participants were few and wellscreened and the activities were kept a close secret.The first formal organizationmeeting was held on December 11, 1960, when FOUR came into existence.Con-stantine (Gus) Sedares, who was one of the leaders in the preorganizational ac-tivities,was chosen as temporary chairman and Marvin Rogoff as temporarysecretary-treasurer.On December 18, a telegram was dispatched to President DavidDubinsky of ILG in which FOUR claimed a majority and made a formal demandfor recognition.On December 27 FOUR filed its representation petition in Case No. 2-RC-1 1158,seeking a unit of staff members on the ILG payroll (as distinguished from its locals),and on April 14, 1961, the Board issued its Decision and Direction of Election, 131NLRB Ill,supra.An election was held on May 12, whose result is still nominallyin doubt (see Second Supplemental Decision, 137 NLRB 748, issued June 22, 1962,and Third Supplemental Decision, 137 NLRB 1681, issued July 26, 1962), thoughit seems apparent from the unusual circumstances which the Board refers to in thelatter decision that FOUR will ultimately receive a majority of the votes cast.Briefly, the issues in the present proceeding involve the alleged discriminatorytransfers and discharges of Sedares and Theodore (Ted) Bloom, an alleged dis-criminatory refusal to transfer Louise Krepshaw, and alleged coercive and discrimi-natory conduct which followed FOUR's demand for recognition and which occurredin various regions and departments of ILG.Except for Sedares' transfer on No-vember 30, 1960, and his discharge on December 9, all of the alleged conductoccurred after FOUR was organized on December 11.As to Sedares, Respondent denies that it had knowledge of his organizationalactivities and avers that it transferred and discharged him for cause.Respondentalso denies knowledge of Bloom's activities in FOUR, denies that he was discharged,and denies that he was discriminatorily transferred. In Krepshaw's case, it deniesa discriminatory motivation.Much of the General Counsel's evidence concerning the remaining incidents ofcoercion and discrimination is disputed, and other portions are defended as privilegedunder Section 8(c).Respondent's contentions concerning commerce, the employer-employee questions,and FOUR's status as a labor organization were decided by the Board adversely toRespondent in the representation proceeding, 131 NLRB 111,supra,which decisionisbinding upon the Trial Examiner.There was no relitigation of those questionsherein, though the record in the representation proceeding was physically incorpo-rated as an exhibit without objection.'B. The discharge of Sedares; the formation of FOUR1.Introduction; the Tiny Town campaignThe hardest fought and most important issue in this case concerns the dischargeof Constantine Sedares, who came with ILG in 1958 as an organizer and who wasfinallydischarged on December 9, 1960. Sedares played a leading part in theactivitieswhich preceded the formal organization of FOUR on December 11, 1960.Whether Respondent had knowledge of those activities is one of the two crucialissues surrounding his discharge, the other being whether the discharge was madediscriminatorily, as contended by the General Counsel, or whether it was for thecauses assigned by the Respondent.Those causes related immediately to certainaspects of Sedares' conduct during the last 2 or 3 months of his employment, thoughRespondent contended that such conduct was no more than a continuation of similarconduct throughout the course of his employment and that it resulted from, andwas an outgrowth of, certain personality traits which Respondent had labored longand unsuccessfully to correct.Much of the voluminous evidence concerning Sedares was devoted to tracinghis employment history, step by step.Vice President Kramer, who dischargedSedares,was directly acquainted with portions of Sedares' record and with his1 Since the present proceeding does not involve'a -refusal to bargain, the record in, therepresentation case wouldnot, underSection 9(d), automatically become a part of "therecord to be included in the present one in review or enforcement proceedings under Sec-tion 10(e) or (f)proceedings. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonality traits, and was familiar generally with his reputation and with hisperformance record.However, in effecting Sedares' first discharge and/or transferon November 30, Kramer referred only to specific instances of Sedares' conductduring the preceding 2 months or so, and he ordered Sedares' final termination onDecember 9 on the basis of Sedares' performance for a single week while on thestaff of Peter Detlefsen, manager of Newark locals.For those reasons Sedares'employment history prior to October 1960 is relevant mainly as background evidenceand as constituting in part the basis for Kramer's overall evaluation of Sedares.Although I do not, therefore, consider it necessary to encumber the body of thisreport with a detailed tracing of Sedares' career as developed under Respondent'sevidence, I have compiled a brief summary of it in the attached Appendix A.2Before proceeding to the events which led immediately to Sedares' discharge, itwill suffice to note here briefly that Sedares was first employed in May 1957 byLocal 190 in Philadelphia, that he was then admitted to the Training Institute,3 thathe did fieldwork while in training at the Institute on a part-time basis until hisgraduation in June 1958; and that thereafter he worked full time as an organizerin the following areas and departments: in Virginia and Maryland, with the UpperSouth Department; in Upper New York and Vermont, with the Northeast Depart-ment; in New York City and Pennsylvania, with the Dressmakers' Joint Council; 4and finally in the upper Hudson Valley and in Newark, New Jersey, with the EasternRegion.The Eastern Region was under the management of General Manager EdwardKramer, who was also a vice president of ILG, and Sedares' assignment or transferto that region was made in March 1960. Sedares' tenure under Kramer was in twosegments: The first, in the upper Hudson Valley under Walter DeYoung, a formerclassmate of Sedares at the Institute, ended on November 30, when Kramer dis-charged and/or transferred Sedares to Newark, under Detlefsen.The second endedon December 9, when Detlefsen finally discharged him at Kramer's direction.TheGeneral Counsel relies upon the same body of evidence to establish both Respond-ent's knowledge of Sedares' pre-FOUR activities and its alleged discriminatory moti-vation, contending that both are to be inferred 5 from the timing and from certainsuspicious circumstances surrounding Kramer's handling of Sedares' termination.The events which led to the November 30 action began early in October, whenSedares was placed in charge of the final stages of the Tiny Town Togs campaignin Troy, New York, which had been going on for some 3 or 4 months. The issuesunder the evidence involved a minor one as to the tenor of Sedares' instructions anda major one as to the proper evaluation of Sedares' role in conducting the campaign,specifically whether (in the General Counsel's view) Sedares should receive the lion'sshare of the credit for winning an outstanding victory or whether, under Respond-ent's evidence, it was Kramer's masterminding of the overall strategy which ac-counted for the result.On both points, Sedares' testimony, which furnished thebulk of the General Counsel's showing, was overborne by the preponderant weightof cumulative and corroborative testimony by Respondent's witnesses.Briefly, the evidence showed that because of DeYoung's involvement in thecritical stage of another campaign, Kramer decided to place Sedares in charge ofgetting out the vote at the Tiny Town plant (on which it had been decided to pro-2 Though Sedares took Issue with Respondent's witnesses as to the details of some ofthe incidents which they testified to and though he claimed justification as to others, hisadmissions confirmed both the fact that most of the matters occurred and that there wasresultant criticism from his supervisors and complaints from his associates.For example,Sedares admitted that Edward Banyal (director of organization, Dressmakers' JointCouncil), Sol Chaikin (assistant director, Northeast Department), and Kramer had dis-cussions with him concerning his alleged irresponsibility;he admitted engaging in thealtercations and assaults which led to his arrest on two occasions (see Appendix A,items 4 and 9) ; he admitted acquiescing in Bloom's bitter criticism of Clifford W. Depin,manager of the Scranton Local (id. Item 9) ; and he admitted other instances of conductwhich caused difficulties between him and other supervisors.Though the resolution ofconflicts is, therefore, not important, it is to be noted that Respondent supported most ofits charges against Sedares by witnesses whose testimony was mutually corroborative.3Maintained by Respondent at its headquarters in New York City for selecting and train-ing employees for leadership.4The Northeast Department, the Eastern Region, and the Dressmakers' Joint Board ofNew York combined into the Dressmakers' Joint Council for the purpose of organizingdress plants in their respective areas, serving the New York market.5There was no evidence of actual knowledge of Sedares' pre-FOUR activities unlessDeYoung's knowledge can be found to be attributable to Respondent. INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO87ceed to an election), speculating that Sedares might work out better on an assign-ment which involved greater responsibility.Sedares was accordingly summonedto a meeting in Kramer's office, which was also attended by DeYoung, Sam Janis,Kramer's assistant, Ray Bramucci, then educational director of the Eastern Region,and Julius Topol, assistant general counsel of ILG.Sedares was informed that because of DeYoung's other commitment, Sedares wasbeing placed in charge of the campaign to get out the vote because of his talentsfor leaflet writing, but that Sedares should clear all leaflets 6 and all major expenseswith Kramer.Expressing opposition to checking out such "routine elements" withthe vice president in charge of the department and a desire to "run the show" him-self, Sedares suggested that Kramer should put Murray Markoff (another organizer)in charge.Kramer replied that if he had wanted to put Markoff in charge, hewould have done so, and finally put it up to Sedares that he should "take it orelse."After conferring privately with DeYoung, Sedares announced his acceptance.Sedares testified that he thereafter directed the activities of four other organizerswho had been working on the campaign (Joseph D'Agostino, Julius Sippen, VirginiaO'Toole, and Murray Markoff) and that he himself drew up all leaflets that weredistributed, drafted the letters that were sent to the workers, and engaged in othermiscellaneous activity.Acting on his own decision, he arranged through Topol tohave the election held away from the shop.The Union won the election, by a marginof nine votes, and was certified.Sedares testified that Topol and Kramer later congratulated him on winning theelection; and the General Counsel also introduced a new story in "Justice," Respond-ent's official organ, under date of November 15, which played up the importance ofthe victory but which made only passing reference to Sedares among the staff mem-bers who had assisted in the drive under DeYoung.Kramer testified (with cor-roboration from DeYoung and Bramucci) that he congratulated both Sedares andDeYoung a day or so after the election, but that he attributed the result in largemeasure to his own strategy in having directed them to avoid any attack on theEmployer.In the meantime Kramer had assumed that Sedares had complied with his instruc-tions regarding the clearing of leaflets and expenditures.No issue arose as to leaflets,but Kramer learned later of two major expense items which Sedares had not clearedwith him, and in checking on those, he learned of other misconduct by Sedares, bothat Troy and at Newburgh. As all of the foregoing constituted the matters with whichKramer confronted Sedares on November 30, it is necessary to consider them in somedetail.(a)The first item (and the one which sparked Kramer's inquiries) was a bill anda check for approximately $250 which reached Kramer's desk in the first week ofNovember and which covered a hotel bill for a dinner for some 50 persons 7 duringthe Tiny Town campaign.Kramer called Manager Nash of the Troy local, whodisclaimed responsibility and who stated that Sedares had made the arrangement,though Nash had tried to get the amount reduced.Nash also informed Kramerthat he had "plenty of troubles" with Sedares, mentioning specifically the matterslisted in items b and c,infra.(b) Sedares had offered, without authorization from Kramer, to pay the TinyTown employees for the time they lost while voting in the election, which was heldaway from the plant.Kramer knew of no such offer being made in some 22 years ofhis experience with ILG.(c) Immediately following the announcement of the election results, Sedares hadyelled at Nash, kicked over a chair, and stormed out of the room when Nash soughtto open negotiations with the employer.Nash reported that Sedares' conduct(which was also in the presence of the employer's attorney and a Board agent)greatly embarrassed him, particularly when. the employer asked him about the "kindof people" he was to deal with.(d) Because of Nash's disturbing reports, Kramer decided to check further withSol Goldberg, manager of the Newburgh office, whose territory, together with Nash's,covered the entire upper Hudson Valley area.Goldberg reported he had "enoughexperiences"with Sedares, and supplied the following particulars: Sedares hadeKramer's earlier negotiations with the employer and his attorney had convinced himthat the employer's attitude was cooperative and that it was strongly advisable to avoidprovocative statements which would incite the employer to retaliation.70f whom only 20 were employees at the Tiny Town plant, the remainder being em-ployees and officers of ILG locals, members of the executive boards, and their respectivehusbands and wives. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefused to follow office procedures, thereby adding to the burdens of the clericalstaff; Sedares was discourteous, extremely rude, and insolent to the clerical staff,particularly to the office manager, Janet Ryan; and he read to Kramer the followingnote which Sedares had written him on September 27.SOL: The copy and stencil to which this memo are attached comprise thesubstance of a leaflet which must be ready for distribution tomorrow, (2:30p.m.)Wednesday, September 28, 1960.Kindly see to it that it is ready andavailable at the time indicated in the foregoing.I do not propose to argue with, cajole, or in any other way play games withthe office staff in Newburg in order to get something done.I suggest that you properly instruct them as to what their function is if youhave not done so already.They somehow have the impression that the clericalwork required by the organization department is something that they need doonly as they so elect.Itwouldn't be possible, would it, that they have misinterpreted somethingyou said in this regard.Gus SEDARES.The foregoing reports convinced Kramer that Sedares was running "true to form"as regarded his past record and that his discharge was called for absent a satisfactoryexplanation.Because of impending Tiny Town negotiations, however, and uncer-tainty as to the bearing which Sedares' status might have on them, Kramer did nottake immediate action.Kramer testified to a series of attempts, which he made toreach Sedares, beginning around November 14 or 15.These included unsuccessfulattempts by the switchboard operator to get him on the telephone and a series ofcalls to the Newburgh office to Goldberg and Janet Ryan, the office manager.Ryanin turn called the offices in the vicinity of Newburgh, checked with the hotels, andspoke also to DeYoung and other members of his staff who usually worked withSedares.Finally, sometime prior to November 23, Kramer instructed his secretary,Jo Krieger, to send Sedares a memorandum to make an appointment to see him.Sedares testified that following the Tiny Town election, he participated in one ofsome three meetings of the negotiating committee and that thereafter, he worked onvarious projects under DeYoung's supervision on which the Hudson Valley organiz-ing staff were engaged, as well as on the J. R. McMullen Company retail campaigninNew York City.Among the Hudson Valley projects, Sedares mentioned specifi-cally Lily of France and Modern Manufacturing Company, in Newburgh, and aKorell firm and a uniform manufacturing firm in Troy, but he was unable to statewhat specific projects he worked on at any given time, particularly during the weekbefore November 23.Furthermore, though Sedares claimed that he had left wordfrom time to time where he could be reached at various offices, he could not relatehis testimony to any given time, and he was unable to recall the name of anyonewhom he called or left word with as to his whereabouts.DeYoung testified that sometime after the Tiny Town campaign, he assignedSedares to work under Julius Sippen on the Lily of France and Modern campaignsand directed Sippen to get in touch with Sedares.When Sippen reported laterthat he had been unable to locate Sedares, DeYoung took a hand at it for about aweek, around mid-November, but was unsuccessful until some 3 or 4 days beforeThanksgiving, when he located Sedares in New Jersey. Sippen testified similarlyconcerning his attempts to locate Sedares for more than a week, and he denied thatSedares spent any time working on the Lily of France or the Modern Manufacturingsituations.2. The pre-FOUR activities; the meeting of November 22In the meantime Sedares had been, since October 1959, an active member of asmall group of Respondent's employees who were discussing the advisability offorming a union to represent staff members vis-a-vis ILG.Meetings were heldfrom time to time, with Sedaresacting aschairman of the so-called organizing com-mittee, and the size of the group was slowly and quietly increased by contacting andbringing in, after careful and close screening, other staff members in whom theoriginal group had complete confidence and who it was felt could be completelytrusted not to divulge their closely guarded secret to the ILG leadership. Indeed, therewas no evidence that either Kramer or Detlefsen, who alone participated in the dis-charge of Sedares, had any knowledge of the activities which preceded the formalorganization of FOUR on December 11, or of Sedares' participation in such activities,unless it canbe inferred under the evidence that the secret was leaked to themby someone who had been invited into the group. The leading suspect in that INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO89regard was Walter DeYoung, to whom the General Counsel points as the source ofKramer's knowledge .8The pre-FOURorganizingcommittee had arrangeda regionalmeeting for theEastern Regionstaff employees at the homeof BusinessAgent James Amos inEast Orange, New Jersey,on the eveningof November 22. Sedares invited DeYoungto attendthe meeting.DeYoung admitted that he had had prior discussions withSedares about some procedure to correct the problems of organizers and testifiedthat he understood that the meeting at Amos' home was to form a committee toseewhat course of action should be taken. Though DeYoung did not attendthe meeting, he telephoned Amos' home twice, once to report that Sedares was onthe way and later to report that he (DeYoung) would probably not be able tocomebut could be reached by telephone at Newburgh if it were necessary for himto cast a voteon anythingunder discussion.Sedares served as chairman of the meeting, at which committeemen were designatedby consent of the group, with DeYoungbeing amongthose who were so designated.When Sedares later informed DeYoung of his designation, DeYoung made nocomment asto whether he would or would not serve.Itwas against that background that Kramer's secretary sent out the note toSedares dated November 23 to arrange an appointment.3.The conference of November 30Sedares met with Kramer on November 30, with DeYoung and Janis also presentat Kramer's request.During the course of the lengthy conference, Kramer proceededto criticize Sedares severely, particularly concerning the four matters which arelisted under section1, supra.Kramer began by confronting Sedares with his memorandum to Goldberg, item(d), supra,and another memorandum which Sedares had written to Kramer him-self inquiring why Kramer directed the discontinuance of certain activities whichSedares had recommended in connection with the McMullen campaign.Defend-ing Kramer's criticism that the memorandums were snotty, Sedares denied that theywere impudent and took the position they were addressed squarely to the issues.Kramer testified that Sedares made no explanation of the note to Goldberg save toacknowledge his signature, and that when he (Kramer) mentioned Ryan's com-plaints concerning Sedares' discourteous conduct toward her and the clerical staff,Sedares simply shrugged his shoulders and made no answer.Kramer then sought an explanation of the hotel bill, item(a), supra,and re-peatedly inquired who had authorized Sedares to make the expenditure. Sedarestook the position that he had been placed in charge of the campaign and he regardedthat as proper authorization of the expenditure of funds; he defended it further asa necessary and proper expenditure in view of the importance of the election andthe small per capita cost if measured by the size of the Local.Kramer retortedthat justification of the expenditure was not the point at issue, that if Sedares hadsought approval as directed, Kramer might well have given it, but that Sedares hadat no time requested approval.Kramer then inquired who had authorized Sedares to pay the Tiny Town em-ployees for time lost in voting in the elemtion (item(b), supra)',asking if Sedaresdid not know it could be the basis for setting aside the election.Sedares explainedhe had discussed the matter with Topol, who advised him that the matter could notbe so used if the offer were made without discrimination as concerned employees'feelings toward the Union.Kramer inquired whether the clearing with Topol wason the point oflegalityor whether Topolapprovedthe expense.Sedares admittedthat Topol had not approved the making of the expense.9Though the pre-FOUR group included others, who were later determined or concededto be of supervisory ran k(i.e., Frank Lyons, Joseph Shane, and Sol Hoffman), they, likeDeYoung, were persons in whom full confidence was reposed and who had been broughtinto the group on the assumption that they were eligible for membership in a staff union.Their status as supervisors was a matter of considerable doubt at the time and remainedso during at least the earlier stages of the representation proceedings.Certainly priorto December 11 their sympathies lay with the organizing group, and, except in DeYoung'scase, there is no basis under the evidence for an inference that they divulged to the ILGleadership their knowledge of the pending activities.Even were it possible to impute toILG their knowledge (again excepting DeYoung) now that their status has been resolved,the evidence does not suggest that such knowledge reached Kramer and Detlefsen, whoalone of Respondent's officials participated in the termination of Sedares. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDKramer then turned to the chair-kicking incident(item(c), supra),which Sedaresadmitted but which he defended on the ground that Nash should not have intrudedinto the matter of negotiations at that time, particularly since Kramer was himselfengaged in negotiations with the chief attorney for the firm.Kramer agreed thatNash was wrong but pursued Sedares to explain"What has that go to do withscreaming and kicking over a chair and storming out of the room?" Sedares'only explanation was that"we were tense" as a result of 2 weeks of hard work; heagreed that if Nash had been near him, he mighthave kickedNash or knockedhim across the room; but he would not acknowledge that his conduct was wrong orstate that he was sorry for it.Kramer testified that at that point, despairing of his attempts to obtain acknowl-edgment from Sedares that his show of violence under the circumstances was im-proper conduct,he informed Sedares that since he could not see that he had done animproper act for a union official who was supposed to be a responsible person, therewas no place for him in the Eastern Region,and he was discharged.ThoughSedares denied that Kramer discharged him, DeYoung and Janis corroboratedKramer's testimony to the contrary.Kramer and DeYoung testified(with Janis'corroboration)thatKramer andDeYoung thenleft the room.DeYoung pleadedwithKramer to give Sedaresanother chance under a different supervisor,suggesting that he himselfmay haveshared some of the responsibility or blame for Sedares because their personal rela-tionship was such that possibly he had not been able to exert enough influence overSedares.DeYoung suggested the possibility that Newark might be a better areafor Sedares to work in as it was closer to his home;thatDetlefsen, the manager,having a smaller geographical area, kept closer tabs on the organizers,and that theymight work out very well together.Kramer acquiesced,and when theyreturnedto the room,Kramer informed Sedares that he would give him a last chance, butthat he would be taken out of theHudson Valleyand put to work for Detlefsen,"the last of the old line organizers."Although Sedares expressed a preference tostay in theValley,Kramer ordered him to report to Detlefsen on Monday morning(December 5) in companywith DeYoung,and instructed him to stay in close con-tactwithDetlefsen,because Sedares would be working under closer supervisionthere.Though Sedares continued to protest,Kramer was adamant.Kramer later called Detlefsen,informed him that Sedares was being assigned tohim, and gave an appraisal of Sedares substantiallyas follows: Agood capableorganizer but one who was not easy to get along with,one who had a tendency tooperate on his own and who had no concept of the meaning of money, especiallythe Union's,one who needed supervision and watching,but if Detlefsen would "runherd" on him, Sedares could prove of great value in the organization drive in NewJersey.Therewas no evidence that Detlefsen was informed of the events whichled to, or the reasons for,the transfer.4.TheNewark assignment;the December 9 dischargeSedares was accompanied to the Newark office on Monday by DeYoung.Hemade no attempt to report to Detlefsen,but did attend a staff conference inDetlefsen's office around 10:30 a.m., during the course of which DeYoung casuallyintroduced Sedares to Detlefsen.Sedares testified that following a discussion ofvarious organizing situations in which others were involved and of which he knewnothing, Detlefsen assigned him to work with Sol Nesselroth on the Acmi firm inPerth Amboy, and that he and Detlefsen discussed certain features of that situation,including a connection with Fort Lee Knitting Mills, to which Morton Oransoff wasassigned.Detlefsen testified that because of Kramer's instructions to "keep tabs" on Sedares,he made it a point to inform Sedares of the rules and procedures of the office,includ-ing a direction that Sedares was to report either to Detlefsen or his secretary,Constance Woodruff, each morning or evening so that Detlefsen could locate himin the event he needed to do so, because the staff was engaged in an organizingcampaign and it was essential that Detlefsen know the whereabouts of the organizersat all times.A telephone call would suffice if the staff member were busy.Detlef-sen testified that Sedares'attitude throughout was one of aloofness and that he didnot appear to be paying attention and that he looked away even when Detlefsen wasspeakingdirectly to him.Neither did Sedares make any comment when Detlefsengave him instructions concerning his assignment to the Acmi campaign,which in-cluded a direction to stay away from Fort Lee Knitting (Oransoff's assignment).90Though Richard Kasten endeavored on rebuttal to refute Detlefsen's testimony as toSedares' attitude,the grouping in the office was such that he could not accurately have INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO91Following the meeting, Detlefsen informed Woodruff that Sedares had joined thestaff, that his assignment was to Acmi, that Sedares had been instructed to call inat least onceeach day, and that Woodruff was to note particularly when Sedarescalled and what he reported.ioThough Detlefsen was out of the office much of the time during the remainder ofthe week (in connection with a visit from his nephew from Denmark) he and Wood-ruff testified that on occasions when he came into the office he inquired what reportsWoodruff had received from Sedares (and other staff members) and that duringperiods of his absence he called Woodruff once or more a day and made similarinquiries.Woodruff reported consistently that Sedares had not called in and thatshe had not seen him. Sedares in turn admitted that he made no report or call toWoodruff, though he testified that he came to the office on each day during the weekand testified further to the work he did each day, both in and out of the office,including assistance to Oransoff on the latter's request at a meeting of Savoy em-ployees on Thursdayevening.Though Woodruff saw Sedares sitting in the office lobby on Thursday morning, shedid not know who he was until she inquired of someone who the stranger was.Around 10 a.m. on Thursday, Detlefsen also saw Sedares pass by while he wastalking with someone else in the lobby but Sedares did not speak.By now thoroughlyannoyed by Sedares' conduct, Detlefsen went to his office and requested Woodruffto send Sedares in.Woodruff reported after a few minutes that she was unable tofind Sedares and that he must have left.Detlefsen testified that by then he was quite provoked by Sedares' failure tospeak to him in the lobby or to report to him in the office and by Sedares' failureto follow the instruction to contact the office as to his whereabouts or to report onthe progress of his assignments.Having decided that he did not want Sedares onhis staff, Detlefsen called Kramer to request that Kramer take him back. In brief,Detlefsen informed Kramer that Sedares did not fit in on the staff, that he did nothave the courtesy of introducing himself, that he did not report or contact the office,that he was annoyed at Sedares' aloofness, that though Sedares might be "verysmart" and an excellent man, he was afraid Sedares would spoil his "whole setup,"and he wanted Kramer to take him back.Kramer, however, directed Detlefsen toinform Sedares that he was discharged on Kramer's orders.Although Detlefsenstated he only wanted Sedares transferred, Kramer nevertheless repeated the direc-tion that Detlefsen tell Sedares he was through.Thereupon Detlefsen directed Woodruff to locate Sedares and to enlist the aidof other staff members if necessary.Despite repeated efforts, Woodruff was unableto find Sedares, and so informed Detlefsen as he was leaving the office around 6 p.m.Woodruff continued her efforts on Friday morning at Detlefsen's direction, but stillwithout success, and so reported to Detlefsen when he came in around noon.In the meantime Detlefsen, who had not expected that Kramer would dischargeSedares, testified he became concerned about the fact that he himself had become theavenue for the discharge, particularly because he felt there existed on his staff abelief or impression that he was not favorably disposed toward Institute graduates,and he did not want his staff to construe his action as "picking on" Sedares becausehe was a graduate of the Institute.For these reasons, Detlefsen testified, he calledRichard Kosten and Phillip Goodman into his office to be witnesses while he placeda second call to Kramer and repeated the substance of Thursday's call.When hereported, among other things, that he had been unable to find Sedares to fire him,Kramer directed Detlefsen to send Sedares a letter.Either while waiting for thecall to go through or after it ended, Kosten made some remark to the effect thatdetermined the extent to which Sedares was paying attention or whether he was lookingaway when Detlefsenl addressed him. I find, however, that Sedares did join in the dis-cussion of matters pertaining to his own assignment.10Beginning in October, with the inception of the organization drive, Woodruff had kepta record, on office forms devised for that purpose, of daily calls from staff members con-cerning their whereabouts.Woodruff testified that she made the entries on the permanentforms usually on a weekly basis, by postings from her notes made daily on office pads,which were thereupon destroyed.Testimony by Kosten that Woodruff made out at his request in January his weekly re-port for the week ending December 9 did not refute Woodruff's testimony, as the GeneralCounsel claimed.Kosten's reports were something separate and apart from the recordwhich Woodruff was keeping at Detlefsen's direction,and Kosten was obviously in noposition to know what office records Woodruff was keeping nor the source or the timing ofthe entries made thereon. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDitwas a shame because Sedares was "a savvy guy."Thereupon Kosten and Good-man left the office together."Kosten and Oransoff testified to a later conversation with Detlefsen during whichDetlefsen elicited their opinions concerning Sedares' competence and ended bystating he had to discharge Sedares because Sedares did not fit into the setup atNewark.As late as 2:30 p.m., Woodruff reported that she still had heard nothing fromSedares, and around 4 p.m. Detlefsen called her in and dictated a discharge letterto Sedares, which read in pertinent part as follows:Since I did not hear from you or see you before the end of the day as I hadexpected to, it leaves me no alternative but to communicate with you in thismanner.Iwish to inform you that I have come to the conclusion that your affilia-tion and services with our Locals will not work out satisfactorily either withour Locals or for yourself as well.Your manner or working and keeping in contact with the office is not in keep-ing with our policies. I have so informed General Manager Edward Kramer,today.He advises me that if that is the case, that I inform you that he will inform thepayroll department of the International that your services are terminated....Woodruff testified that she typed the letter immediately, that Detlefsen signedit around 4:15, and that it was sent out with the mail around 4:45.Woodruff testified that around 4:30 she answered a call from someone who askedforGloria Lopez (who was frequently used by staff members as an interpreterand who was currently working with Sedares), and that Kosten stated he would takethe call.Kosten testified in turn that the caller, Sedares, asked for certain informa-tion on a knitting mill in the area.As the directory containing the informationwas in Detlefsen's office, Kosten went in there, informed Detlefsen that Sedareswas on the telephone and asked if he wanted to speak to Sedares and whether Kostenshould tell him what had transpired.Detlefsen answered both questions in thenegative, but directed Kosten to give Sedares the information which he sought.Lopez testified that around 4:30 p.m. she spoke with Detlefsen, who asked heropinion of Sedares, and that she reported in substance that he was not very friendlybut seemed okay. She also reported having worked with him 2 nights before andthat she was going out with him again that evening.Detlefsen showed her a copyof the discharge letter, and Lopez commented, "Just like that, Pete?"Detlefsengave her no message to Sedares, and did not tell her either to tell him or not totell him of his discharge.Sedares learned around 7:30 that evening that he was going to be dischargedwhen he talked on the telephone with Herbert Levitt, who had been told by Good-man and Kosten of the happenings in Detlefsen's office.Though Sedares workedon with Lopez until around 9:30 p.m., neither mentioned to the other what they hadheard.Upon receipt of Detlefsen's letter on December 13, Sedares sought out Detlefsenand inquired why he was discharged. Sedares testified that Detlefsen replied thatSedares was riot fitting into his team and his kind of operation and was not workingout and that Kramer had advised him to let Sedares go.Detlefsen's testimony wassubstantially to similar effect, though he added that he referred also to Sedares'failure to call in or to report and that Sedares excused his failure to report on theground that as "nothing jelled," there was nothing to report.On December 14 Sedares went to see Kramer and inquired the "real reasons"for his discharge.Sedares testified that Kramer replied "You didn't work out intheHudson Valley, you didn't work out in Newark, I let you go." Sedares pro-tested that that was not the real reason for his discharge, because there had neverbeen any complaint about his work and stated that he proposed to find out thereal reason.Kramer testified that he answered Sedares by reminding him that he had spentquite a bit of time with him 2 weeks earlier concerning his behavior and conduct;that against his better judgment and because of DeYoung's intervention, he had31Kosten testified that Goodman left first and that while he and Detlefsen were alone,Detlefsen made the statement that, "There are some things you do for the union that youtake to the grave with you." Detlefsen denied making the statement, and both he andGoodman testified that Kosten and Goodman left together. I credit their mutually cor-roborative testimony. INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO93given Sedares another chance with Detlefsen; but that no sooner had Sedares startedwith Detlefsen,than he did "the same damn things all over again."Sedares pro-tested that was not the real reason for his discharge and that Kramer had fired himfor union activity.Amused by that claim, Kramer commented that he had firedSedares for not enough union activity. Sedares responded that Kramer knewwhat hemeant,and told Kramer that he had all of Kramer's organizers signed upand that Kramer would have to deal with him whether he liked it or not. Kramertestified that Sedares made no reference to FOUR as such, and that that was thefirst time he had heard anything about union activity among staff members.When Sedares left, Kramer called in Ray Bramucci, repeated to him what Sedaressaid, and asked Bramucci if he knew anything about it.Bramucci stated that heheard "the boys" met over the weekend, but that he was not at the meeting.Kramerthen reported to General Secretary Stulberg the conversation with Sedares.Stulberglaughed and said he did not believe it, but that "we should look into it."We revert briefly to other events between November 22 and December 11 whichare relevant to the General Counsel's contention that Respondent had knowledge ofthe staff union activities prior to Sedares' discharge.5.The December 11 meeting; the formation of FOURSometime following the meeting.of November 22, at Amos' home, three of theleaders of the staff union group(Sedares, Rogoff,and Martin Waxman)learned thatthe National Legislative Conference was being scheduled in New York City onDecember 8 and 9, which would bring in people from all parts of the country,and that by a coincidence the Northeast Department was holding its annual con-ference on December 10 and 11.They decided to proceed with the formal organiza-tion of a staff union on the weekend of December 10 and 11, choosing ultimatelythe 11th.Sedares testified that he had discussions of those facts with DeYoung andinvited him more than once to attend the December 11 meeting.Rogoff testifiedthat he had two conversations with DeYoung on December 6, in the first of whichDeYoung was noncommittal to his request for help in arranging a meeting place forthe meetingand inthe other of which DeYoung not only indicated lack of interestin the meeting but expressed concern about his career should it become known thathe was sympathetic toward a staff union because, "You never know who is goingto stab you in the back."DeYoung admitted that Rogoff asked him to arrange for a meeting place, askedfor his support as a committeeman, and told him among other things that boththeir names were on Dubinsky's desk as committeemen.DeYoung testified thathe told Rogoff that he did not wish to be involved except passively, and admittedhe may well have said something about someone stabbing him in the back.12Rogoff testified further that subsequently during the legislative conference heinvited about 20 persons(all apparently qualified for membership)to attend theorganization meeting, again limiting the invitations to those whom it was felt wouldnot reveal the secret to their supervisors.13Sedares testified that he invited some 15persons to attend the meeting.The meeting was held in NewYork Cityon the morning of December 11, asscheduled,with 25 persons in attendance.Temporary officers were elected, as wellas a temporary executive committee, and a temporary constitution and a declara-tion of principles were adopted.A large Christmas party of New Jersey locals was held on the evening of Decem-ber 11,atwhich there were discussions between Detlefsen,Kosten,and others ofthe fact that a group of staff people had met earlier in the day to form a union.See section D, 1,infra.Also relevant on the question of discriminatory motivation were certain subsequentevents, to which we now turn.12Though it is of no particular significance,the inference can reasonably be drawn thatDeYoung's defection from the group may well have been sparked in part by Rogoff's sug-gestion that theirnames wereon Dublnsky's desk.33 The General Counsel also made an offer of proof through Rogoff that on the eveningof December 8, two nonsupervisors (one a reporter for "Justice" and the other a publicrelations director for the Northeast Department) informed him that they knew about"you guys"forming a union, and that one of them referred to Sedares'connection withit.However, the General Counsel made no attempt to connect their knowledge to ILG,and it is also significant that the offer related to a time after Kramer first orderedDetlefsen to discharge Sedares. 94DECISIONSOF NATIONALLABOR RELATIONS BOARD6.Subsequent events; the discharge is reviewedSedares made no attempt,following his discharge on December 9, to talk withPresident Dubinsky or General Secretary Stulberg or to seek a review of his dis-charge under ILG procedures.Though he and Rogoff met with Dubinsky onJanuary 9(concerning FOUR's request for recognition),itwas Dubinsky's sugges-tion which led to Sedares'request that his discharge be reviewed.Sedares' posi-tion as stated to Dubinsky was that his discharge was unwarranted because hisperformance"was equal to everybody elses," and he admitted on cross-examinationthat he made no claim at that time that either his transfer on November 30 or hisdischarge on December 9 was because of his affiliation with FOUR.14The review committee which Dubinsky specially constituted held hearings onJanuary 16 and 23, with Sedares actively participating and producing witnesses inhis behalf.Though considerable testimony was offered on both sides, concerningthe conduct of the hearing,the General Counsel makes no reference to the hearingin his brief and Respondent devotes only a few lines to it.What is chiefly signifi-cant is that Sedares sought it and willingly participated in it and that he made noclaim and gave no testimony that his FOUR or pre-FOUR activities formed anypart of the cause of his transfer and discharge.Though Sedares testified on cross-examination for the first time that he made a statement in summation to the com-mittee on January 23 that Kramer discharged him on December 9 because of hismembership in FOUR,both Julius Hochman, chairman of the committee, andJames Lipsig(who acted as secretary and who testified from his notes)testified therewas no summation and that Sedares made no such statement.Neither did Sedares'affidavits to the Board make any reference to a summation,though one of them wentinto the review hearing in considerable detail.Ido not credit Sedares' testimonythat he made a claim that his FOUR activities were responsible for his discharge.7.Concluding findingsI have found that on November 30 Kramer first discharged Sedares and then,swayed by DeYoung's intercession,transferred Sedares to Newark.There was noevidence that Kramer had actual knowledge at the time of Sedares'pre-FOURactivities,and the record suggests no means whereby he would have learned of themsave through the obvious source, DeYoung, who was fully acquainted as early asNovember 22 with what was going on. But both Kramer and DeYoung deniedthat DeYoung informed to Kramer on Sedares,and the events of November 30strongly support their denials.It is significant first that it was on DeYoung's intercession that Kramer revokedthe discharge action.As Kramer had already made out a case for a discharge for"cause" and had actually made the discharge before leaving the room to confer withDeYoung, it is incredible that once he was apprised by DeYoung of Sedares'activitieshe did not let the discharge stand.15Secondly,and just as significant,assuming thatDeYoung informed on Sedares,it is incredible that Kramer would have transferredSedares to Newark, a location which to DeYoung's knowledge was a more con-venient one for enabling Sedares to maintain closer touch and more frequent con-tacts with the other leaders in the staff union activity.ls14Though the conflicts in testimony about that interview do not concern matters of anyparticular significance,I credit the mutually corroborative testimony of Stulberg andDaniels over the uncorroborated testimony of Sedares(Rogoff's testimony not coveringthe interview).In particular I do not credit Sedares' claim,denied by Stulberg andDaniels, that Dubinsky stated he would not appoint an outsideimpartialcommittee toreview the discharge.1E If DeYoung in fact informed to Kramer, the time most reasonably suggested by therecord was during their private conference after Kramer had informed Sedares he wasdischarged.I reject the General Counsel's"speculation"thatDeYoung informed toKramer on the night of the 22d or on the morning of the 23d and that it was that factwhich led to the sending of the Krieger note of the 23d.Kramer testified among otherthings that he directed the sending of the note a day or two before the 23d.1e It might here be appropriately noted that at various points in his oral argument onthe Sedares and Bloom discharges,the General Counsel advanced the claim that Respond-ent's officials were a shrewd,intelligent,and trained group who knew exactly how to stagethe discharge of unwanted employees for "cause."Were it to be assumed,however, thatthey acted in fact from discriminatory motivations,their handling of the Sedares-Bloommatters would qualify them, not as shrewd manipulators,within the General Counsel'scharacterization,but as crude bunglers. INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO95The foregoing considerations offset much of the suspicion which was generatedby a number of circumstances to which the General Counsel points.Those includedcertain inconsistencies in Kramer's explanations of his actions in checking on Sedares'conduct after receipt of the hotel bill, of his delay in sending for Sedares, and of hissubsequent attempts to locate Sedares, including his failure to check with DeYoungor Janis.In some respects the record supported the General Counsel's claims of incon-sistency and implausibility, whereas others evaporated upon analysis of the evidence.For example, on the face of it Kramer's explanations concerning his lengthy andunsuccessful search for Sedares seemed plainly implausible if considered alone. Itis to be noted, however, that testimony by DeYoung, Sippen, Goldberg, and Ryancorroborated Kramer on significant details, and that Sedares' own testimony as tohis whereabouts and doings was not only vague and general, but that it was refutedby Sippen on the claim that he worked in part on Lily of France and Modern Manu-facturing, and that otherwise Sedares studiously avoided committing himself on anydetail which might present an opportunity for, refutation.Similarly dissipated was the significance urged by the General Counsel as toKramer's failure to check with Tyler as head of the Training Institute 17 concerningthe possibility of arranging an assignment elsewhere.Thus,with considerableknowledge of Sedares' past record, Kramer had taken Sedares onto his staff on a"last chance" basis and had decided to discharge him rather than to transfer himelsewhere.Secondly, Tyler had informed Kramer prior to the Tiny Town incidentsthat he had no more places for Sedares and could not use him. (See Appendix A,item 11.)Of course, Kramer's ultimate decision to transfer Sedares to Newark(within his own region) required no contact with Tyler.Finally it is necessary to consider the question whether DeYoung's knowledge canbe imputed or attributed to ILG.The evidence showed that by November 22DeYoung had become intimately involved in the pre-FOUR activities, having beenchosen for admission into the inner circle because of complete confidence in hisintegrity and because it was assumed he would be eligible for membership in thecontemplated labor organization.Though it developed later, during the course ofthe representation proceedings, that DeYoung had such supervisory status as wouldremove him from FOUR's unit, his status was assumed during the pre-FOURactivities to be such as would not disqualify him for membership.Furthermore hisinterest and his sympathies lay with the staff group, as was apparent from hisdiscussions with Sedares and from his contacts with the group at Amos' home onNovember 22.Though it was plain that DeYoung later suffered a complete changeof heart and that he abruptly deserted the group, the first evidence of that occurredmidweek of December 5 to 9, which was after Sedares' transfer to Newark.Under these circumstances it cannot be found that DeYoung's knowledge. ofSedares' activities must as a matter of law be imputed to Respondent, absent evidenceof actual communication of that knowledge.Not only was there no evidence of sucha communication, as previously found, but the circumstances of DeYoung's inter-cession and Kramer's change of heart support their denial that there was in factcommunication.Thus, certainly as of November 30 DeYoung's sympathies laywith the pre-FOUR group, and his interests at the time lay in concealing, not reveal-ing,what he knew about them.18 I therefore conclude and find under all the cir-cumstances that DeYoung's knowledge of Sedares' activities cannot as of Novem-ber 30 be imputed to Respondent.As the General Counsel failed to prove knowledge of Sedares' pre-FOUR activi-ties-an essential affirmative element of a violation-it follows as a matter of coursethat he likewise failed to prove that Kramer's discharge and subsequent transferof Sedares on November 30 were discriminatorily motivated. I also conclude andfind that Kramer discharged Sedares on that date and then transferred him toNewark for the reasons which Kramer assigned at the time.When we turn to the final discharge on December 9, we face again the necessityfor inferring knowledge, if it is to be found, for here also the General Counselfailed to establish actual knowledge on the part of either Kramer or Detlefsen.What we have again are certain suspicious circumstances surrounding the termina-17 In that capacity Tyler performed a continuing liaison function in attempting to re-locate institute graduatesfrom one regionor department to another.A rather completeillustration of that functioning was shown by the part which Tyler played in effectingBloom's later transfer.See sectionC, infra.isEven wereit assumedto the contrary that DeYoung's knowledge was attributableto ILG, there would remain the obstacle, not surmounted by the General Counsel's case,of tracing it to Kramer and of establishing that it motivated Kramer's actions towardSedares. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, plus the fact that Sedares and his group were busily engaged in making arrange-ments and preparations for the formal organization meeting which they had set upfor Sunday morning, December 11, plus the fact that DeYoung had suffered a changeof heart and was backing rapidly away from all association with the organizinggroup.But the record does not trace to Respondent knowledge of the latter facts norsuggest by what means Respondent would have become aware of them.No con-tacts or communications were shown between DeYoung on the one hand, and Krameror Detlefsen on the other, following Sedares' reporting to the Newark office onDecember 5. Indeed, testimony by Richard Kosten and Detlefsen concerning a con-versation at a Christmas party on the evening of December 11 (see section D, 1,infra),indicated strongly that Detlefsen had no prior knowledge of the pre-FOURactivities, nomatter whose version of the conversation be credited. In addition,Kosten admitted that Detlefsen had made no reference on prior occasions to anyorganizingactivities on the staff, though on possibly two occasions considerably priortoDecember he and Detlefsen had had "academic discussions" concerning the ad-visability of a staff union.As to Kramer's knowledge, the record stood where it did on November 30.We consider then the suspicious circumstances, among which the following wereof most significance:Though Kramer transferred Sedares to Newark so that he would be working underDetlefsen's closer supervision, Detlefsen's absence from the office for most of theweek meant that Sedares got less, not more, supervision.Following Kramer's direction on Thursday to discharge Sedares, Detlefsen directedhis secretary to locate Sedares by inquiring of everyone who called in, but he him-selfmade no inquiry of either Kosten or Oransoff, with whom he talked.On Friday afternoon Detlefsen not only called Kramer again, but proceeded togo through essentially the same conversation that he held on the preceding day, butthis time in the presence of Kosten and Goodman, whom he had summoned to bewitnesses.Shortly after the discharge letter was dispatched for mailing, Kosten reportedto Detlefsen that Sedares was on the telephone, but Detlefsen stated that he did notwant to speak with Sedares.Offsetting much of the significance of the foregoing was the following evidence:Despite Detlefsen's absence for a large part of the week, he testified (and wascorroborated by his secretary,Woodruff), that he stayed in close touch withWoodruff, made frequent inquires of her concerning Sedares, and was consistentlyinformed that Woodruff had neither seen nor heard from Sedares. Furthermore,Sedares admitted that he at no time reported to either Detlefsen or Woodruff duringthe entire week.Detlefsen's call to Kramer on Thursday was provoked by Sedaresignoring himin the lobby and by Sedaresleavingthe office without reporting either to him ortoWoodruff; and his report to Kramer was consistent with his complaints againstSedares.The apparentlyanomalouscircumstances of the second call were accounted forby the following: Detlefsen on Thursday had sought only to have Kramer transferSedares out of Newark; he had not sought to have Sedares fired, nor had he an-ticipated any suchaction,being unaware of Kramer's earlier experiences withSedares.Realizingthat he had himself become the avenue for the discharge andbeing sensitive to a feelingon the part of his staff members that he was unfavorablydisposed toward graduates of the Training Institute, Detlefsen "staged" the second,call toKramerin the presenceof two staff members, and for their benefit wentthrough the act of repeating the substance of his previous call.Kramer's participa-tion at the other end, however, was plainly genuine and unstaged; he simply re-minded Detlefsen that he had ordered Sedares' discharge the day before, and re-peated the direction.The reasons whichDetlefsen assigned toSedares on December 13 were consistentwith those which he had given Kramer.Kramer in turn reminded Sedares on the14th that, against his better judgment, he had given Sedares another chance becauseof DeYoung's intervention, but that Sedares had proceeded to "do the same damnthings all over again."Detlefsen's part in the week's activities was played without knowledge of thebackground of Kramer's experiences with Sedares and without knowledge of thelatter's staff-unionactivities.The entire' responsibility, therefore, for the ultimate'discharge (as the General Counsel conceded in argument) was Kramer's.ThoughKramer's final action seemed quickly triggered, it was not out of character and it wasalso consistent with the outcome of the November 30 conference, i.e., a transferto Newarkon a "lastchance" basis. INT'L LADIES GARMENT WORKERS'UNION, AFL-CIO97The evidence does not support the General Counsel's theory that Kramer sentSedares to Newark as part of a scheme to set him up for discharge.That theoryseems necessarily to rest on an assumption that Detlefsen's part in the scheme wasto get something on Sedares to serve as ostensible ground for discharge.Not onlywas there no evidence that Detlefsen was acting as a conspirator, but, as previouslyfound, Kramer had all the "cause" he needed on November 30, and his transferof Sedares to Newark on that date was consistent with and supported his claim thathe was unaware of Sedares' activities.The foregoing analysis dissipates much of the suspicion which was generatedby the handling of Sedares' discharge.What remains does not rise to the levelof a preponderance of the evidence, required of the General Counsel, to establisheither knowledge of Sedares' activities of motivation based thereon. I thereforeconclude and find that by discharging Sedares on December 9, Respondent did notviolate Section 8 (a) (3) and (1) of the Act.C. The discharge and/or transfer of BloomAs in the caseof Sedares,the crucial issueshere are whether Respondent hadknowledge of Bloom's participation in the organization of FOUR and whether thealleged discharge and transfer were made because of those activities or were forthe reasons assigned by Respondent.The General Counsel argues that Bloom'simportance in the case is that he was known to be Sedares' best friend, and it ispartly on that basis that the General Counsel urges that an inference is warrantedthat Respondent would know that Bloom was involved in FOUR.Thus, DeYoung(who was in no manner connected with the events concerning Bloom) testified thathe could "make a very legitimate assumption that Ted Bloom would be involved inanything that Gus was involved in."Both issues turn in part on disputed testimonyas to when Respondent decided to terminate the operation in which Bloom was en-gaged and when Bloom was first informed of that decision.To place the eventsin proper focus, we review briefly Bloom's employment with Respondent.Bloom was graduated from the Training Institute in June 1957, and was assignedto the Dress Joint Board under the supervision of Edward Banyai.Though latein 1959, Bloom wastransferredto the payroll of the Northeast Department, he wassimultaneously placed on detached service of the organization department of theDress Joint Council, where he continued to work under Banyai.From late 1959 through 1960, Bloom was engagedin a singleactivity, the col-lecting, sorting, and processing of discarded rubbish, which he picked up usuallyat night from plants of jobbersengaged inproducingand sellingwomen's garments.From that debris,Bloomwas frequently able to extract records which showedexactly which contracting shops a jobber was using and which would establish boththe identity of the contractors in case of a dispute with the jobber and a descriptionof what they were producing.Bloom had arranged for access to such debris insome casesby payments of money to undisclosed "contacts," but only after priorapproval by Banyai. In those cases Bloom was reimbursed, by agreement withBanyai, by submitting phony vouchers.There was dispute between them as towhether some ofBloom'sother expenditures could also be covered by phonyvouchers.Following hissorting operation,Bloom prepared and submitted toBanyai reports which contained the results of his "processing."For some time be-fore the end of 1960, the rubbishwas beingstored and processed by Bloom in thebasement of the Passaic (New Jersey) Local, whose manager was Richard SanFillippo.Bloom testified that around December 13 or 14, Banyai informed him that therubbish operation was to be ended, though only a scant day or so earlier Banyaihad told him the operation was to be expanded.Banyai denied the latter testimony;he testified to the contrary that Zimmerman, manager of the Dress Joint Board,instructed him early in October to terminate the operation by the end of the year,that he informed Bloom of that decision within a few days, and that he and Bloomdiscussed the matter on three or four occasions in October.What is determinative of this preliminary, but most significant, credibility issueis that (1) neitherof Bloom'stwo written statements furnished to the Board, con-tained Banyai's alleged prediction of expansion, though both of them covered theoccasion of his discussion with Banyai; and (2) testimony by Gus Tyler, of theTraining Institute, supplied indirect corroboration of Banyai in two respects: First,Tyler had learned from representatives of the Dress Joint Council that the Councilwas facing insurmountable organizational problems augmented by the Landrum-Griffin Act and the new Taft-Hartley amendments and would have to find newapproaches to its work, and second, Bloom had hinted to Tyler on several previousoccasions that his workwas runningout.I therefore credit Banyai's testimony. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe remainder of the case presents similar credibility issues, with Bloom's testi-mony, corroborated on one point by Charles Lang, being pitted against that ofBanyai, Tyler, Sol Chaikin, and Herbert Pokodner.And though it must be notedthat the testimony on both sides was unsatisfactory, particularly on the exact time-table of events, the burden was on the General Counsel, of course, to make out hiscase by a preponderance of the evidence.On that score, it is not only to be notedthat Bloom's testimony stands alone except for the limited corroboration by Langbut also in some respects it was in conflict with his statements to the Board, that incertain respects it was inconsistent and improbable, and that in others it borderedon the bizzare.19For those reasons, and despite certain inconsistencies and con-flicts on Respondent's side, I credit Bloom's testimony only to the extent that it isreconcilable with that of Banyai and Tyler, on which the following summary isbased.2°Sometime prior to the week of December 19, Bloom had acquainted Tyler with thefact that the operation he was engaged in with the Dress Joint Council was runningout and that he was facing reassignment.21Tyler, who was unaware at the time ofthe nature of Bloom's attachment to the Council, mentioned the fact that Local 98and its manager, Herbert Pokodner, had been pressing him for some time for anorganizer, and he sent Bloom to see Pokodner on December 19 22 after first makingan introductory call himself.As Bloom's report back to Tyler on the 20th seemed to make it fairly certain thatPokodner wanted Bloom to come with him after the first of the year, Tyler dictateda letter to Pokodner under that date, which confirmed an understanding to thateffect.Before mailing the letter, however, Tyler decided to check on Bloom's uni-lateral representations by calling Pokodner.Learning that Pokodner had made nodefinite decision, but wanted a further look at Bloom, Tyler did not mail the letter,but sent Bloom back for a further interview.In the meantime, sometime after December 12, Banyai had become puzzled abouta receipt for $20 which Bloom had submitted for garaging the Council's truck at afilling station in Rutherford, New Jersey, instead of some New York City garage,as customary.About the same time, Banyai learned, during the course of a tele-phone conversation with Richard San Fillippo, manager of the Passaic office, thatBloom's records, which had been stored for safekeeping in the basement, were nolonger there.When Banyai called Bloom about the foregoing matters, Bloomreplied that he would tell Banyai about the storage receipt when he saw him, andas to the records, Bloom claimed they were in the basement. Banyai thereuponarranged to meet Bloom and San Fillippo at the Passaic office on December 21.When Banyai arrived, he noticed Bloom's truck in front of the office with a filingcabinet on it, and when he asked Bloom what was in the filing cabinet, Bloom repliedthat the records were in it, and that, "I thought you wanted them there."Banyaiordered Bloom to put the cabinet and the records back into the basement.There-19E g , Bloom plainly exaggerated the dangers he faced in his job, and his explanationfor leaving in the open for several weeks of bitter winter weather the filing cabinet con-taining the fruits of his labors was incredible.Bloom's testimony and his statements contained many variances on dates.For ex-ample, he fixed variously as December 12 or 13, and December 13 or 14, Banyal's firstdirection to report to Gingold (of Northeast) for reassignment; he fixed variously asDecember 13, 14, and 16 his visit to Tyler during which he testified he told Tyler hewas up for reassignment ; and he fixed variously as December 21, 22, and 23, the dateof his Passaic meeting with Banyai.20Chaikin's testimony related mainly to the date on which Bloom appeared for reassign-ment, and on that point, I accept Lang's testimony, corroborating Bloom, that the datewas the 19Th, rather than the 21st.Though Pokodner's testimony was in conflict with Tyler's concerning the dates of con-tacts with Tyler and Bloom, Tyler's testimony was supported by documentary evidence aswell as by Bloom's admission on cross-examination that on December 21, Tyler hadalready assigned him to Pokodner's Local.Except for the General Counsel's suspicions,there Is no basis in the record for his assertion that Tyler may have fabricated certaindocuments which he identified.21 Tyler acted as a short of clearing house, or "marriage broker," for graduates of theInstitute, on the one hand, who desired transfers or needed reassignment, and for depart-ment (heads, on the other, who were seeking personnel.His services were available on apurely voluntary basis where desired by the persons involved.22 It was earlier that day that Bloom and Lang had reported to Chaikin for reassign-ment and had been informed that there were no openings in the Northeast Department.Though Bloom suggested the possibility of a position on Sol Hoffman's staff in Pennsyl-vania(also in Chaikin's department),Chaikin deniedthat therewas any such opening. INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO99after, failing to get from Bloom a satisfactory explanation of the garage receipt,Banyai drove to the address of the gas station listed on the receipt and discoveredthat the firm had gone out of business on November 1 and that there was in anyevent no space there to store a truck. Suspecting that the false receipt indicatedthat Bloom had not used the money "for an ILG purpose," Banyai returned to theoffice and questioned Bloom further about the garaging of the truck.Bloom claimedthat he had garaged the truck elsewhere but had submitted a receipt from a falseaddress in line with the custom of covering up other expenditures to contacts for thecollection of rubbish.Banyai pointed out, however, that in the latter cases, theexpenditures were not accompanied by a receipt and were made only with his priorapproval.Banyai turned again to the subject of the records, and after checking the contentsof the filing cabinet, learned that certain records were not in the cabinet.Bloomclaimed that the missing records were at his home. Banyai then learned fromSan Fillippo that the filing cabinet had been outside on the parking lot for some 6weeks and that San Fillippo, not knowing what it was, had tried to get the rubbishcollector to take it away.Bloom claimed that he had moved the cabinet there fromthe basement because of a burglary some weeks before at the Local's office, and thatthe records had been in the filing cabinet during the entire time.Banyai insistedthat Bloom must have had the records at some other undisclosed location, since itwas clear from his examination of them and their good condition that they couldnot possibly have been in the filing cabinet during several weeks of severe winterweather.Having become more concerned about the use which Bloom may have been makingof the records, Banyai asked for the name of his contact, but Bloom refused,despite repeated demands, to give Banyai the contact's name.Also at some pointduring the conversation Banyai criticized Bloom for his personal appearance, i.e.,he was wearing dirty pants and was unshaven. Blom's excuse was that he waswearing his working clothes.Deciding that he no longer wanted Bloom working with him, Banyai directed himto report back to the Northeast Department for reassignment.Banyai testified,however, that but for the day's events, he had contemplated assigning Bloom to otherwork in his department.In the meantime the Bloom-Tyler-Pokodner negotiations had proceeded withoutinterruption.Nor did Bloom's report to Tyler that he had had a "run-in" withBanyai cause any hitch, for Banyai immediately confirmed to Tyler the fact of therun-in and the fact that he had sent Bloom back to Northeast, and he readily agreedthat Tyler should get Bloom "out of [his] hair" by proceeding with an assignmentto Local 98.Though Bloom expressed to Tyler a positive preference for workingeither in the Northeast Department or the Eastern Region, Tyler pointed out thatNortheast had already eliminated the possibility of an assignment with it, and addedthat he did not believe the Eastern Region was looking for an organizer.They alsodiscussed the possibility of other non-New York assignments, but Tyler pointed outthat in view of Bloom's total family situation, an assignment to Local 98, in NewYork City, seemed the perfect answer.Further negotiations for Bloom's transfer between Bloom, Tyler, and Pokodnerwere completed on December 23,23 whereupon Tyler sent to the payroll departmentthe following memorandum under that date:This is to inform you that Ted Bloom who has been on the Northeast Depart-ment payroll will be working for Local 98 starting January, 1961 (Tuesday,January 3rd to be exact).Turning to the question of Respondent's knowledge of Bloom's connection withFOUR, we have already noted DeYoung's commentary concerning the close relation-ship between Sedares and Bloom.Tyler admitted knowing of their friendship, andBloom testified that during a conversation on December 13 or 14, Tyler referredto Sedares as one who was on the way out and to Bloom as one who was on theway in, and that following a discussion of the Kennedy administration, Tyler com-mented, "I guess you will stick with your FOUR buddies."Tyler denied makingthe latter comment at any time.He admitted that he had discussed the subject ofFOUR with Bloom on a number of occasions after Christmas, but testified thathe first learned of FOUR some time after the telegram requesting recognition wasreceived (on December 19). I credit Tyler's testimony, particularly since Bloom's23Bloom admitted on cross-examination that as of December 21, Tyler had alreadyassigned him to Local 98. See footnote 20,supra.712-548-64-vol. 142-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDreference to the Kennedy administration (which did not begin until January 20)itself indicated that the conversation occurred at a later time than Bloom claimed.The General Counsel also introduced a leaflet which was issued by FOUR, whichbore the date of December 21, and which listed Bloom's name among the membersof its organizing committee.Tyler admitted that Bloom had shown him some FOURliterature at an Institute party at a much later time than December 21, 22, or 23;he testified that if he saw the December 21 flier, it was some time after its date andthat he knew nothing of Bloom's connection with FOUR until after Christmas.Histestimony is credited.There was no direct evidence that Banyai or Chaikin had knowledge of Bloom'sconnection with FOUR at any time before Banyai returned Bloom to Northeast forreassignment on December 19, or before Tyler completed the negotiations to transferhim to Local 98 on December 23.However, the General Counsel elicited from RayShore, on cross-examination, testimony that on or before December 13, 1960, whilehe was Pennsylvania State Supervisor, Chaikin, his immediate supervisor, askedhim to find out what he could about a staff organization and that he later made someinquiries inPennsylvaniaafter literature concerning FOUR was distributed to staffmembers.Concluding FindingsI find preliminarily that Banyai's action in returning Bloom to Northeast forreassignment did not constitute a discharge.The organizational structure of thetwo departments and the nature of Bloom's attachment to Banyai's staff was suchthat Bloom remained the employee of Northeast, over whose tenure Banyai hadno jurisdiction.Furthermore, Banyai's direction to Bloom to report back to North-east (his employer) was plainly inconsistent with any view that Bloom was dis-charged, as was also the fact that Bloom remained on the Northeast payroll untilhe went with Local 98 on January 3.Turning next to the question of knowledge I have found that the evidence didnot directly establish knowledge by Banyai, Tyler, or Chaikin of Bloom's connec-tion with FOUR.Whether knowledge can be inferred on their part turns on ananalysis of the same evidence on which the General Counsel relies in claiming thattheir treatment of Bloom was discriminatorily motivated.As the General Counsel'sbrief sums up his argument, the finding is warranted-from the facts surrounding thesudden transfer, the timing, and the fact that the asserted reasons were demonstrablyunfounded-that the transfer was effected in order to take Bloom out of the bargain-ing unit sought by FOUR and was intended as an obvious threat to all who mightbe influenced by Sedares and therefore, was discriminatory.Pointing to inconsistencies and suspicious circumstances in Respondent's case asestablishing his contentions, the General Counsel overlooks the weaknesses in hisown case.The chief of those were that Bloom's testimony was not corroboratedsave on a single point by Lang, that Bloom had known for several weeks that therubbish operation was to be wound up, that he informed Tyler around the 14ththat he was up for reassignment, and that he admitted that as early as the 21stTyler had already assigned him to Local 98.Cumulatively, those weaknesses notonly constitute a serious handicap to the General Counsel in making out his owncase, but they go far to offset the suspicions which were generated by certain aspectsof Respondent's case.Before proceeding further with a resolution of the issues involving Bloom, it isalso to be noted, unfortunately, that though dates and time were of great importance,the evidence was singularly unsatisfactory on those matters on both sides.Con-clusions must be reached on the basis of the few dates which were the more firmlyestablished.I find first that Bloom had discussed with Tyler in the week before the 19th, thefact that he was to be reassigned; .and, accepting Lang's corroboration of Bloom,I find that Banyai sent Bloom and Lang separately to Northeast for reassignment onthe 19th. I find that the Passaic incident occurred on the 21st. I find on Tyler'stestimony, his unmailed letter of the 20th, his memorandum of the 23d to thepayroll department, and Bloom's admission on cross-examination, that arrange-ments for Bloom's transfer to Local 98 were effectually completed on December 23.What is surprising about the foregoing timetable is not that Banyai had sentBloom up for reassignment on the 19th (since Bloom had already invoked Tyler'sservices), but that Banyai admitted that except for the Passaic incident on the 21st,he intended to assign Bloom to other work in his own department.That statementplainly does not square with Banyai's earlier act in sending Bloom to Chaikin, norwith Tyler's earlier efforts to place Bloom with Pokodner-a match which Tyleroriginally thought he had consummated as early as the 20th. It is the strongest INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO101indication in the record that Banyai was motivated by reasons other than those heassigned and that he was seeking to support his jettisoning of Bloom by a belatedshowing of"cause."We examine the evidence further to determine whether that circumstance of deepsuspicion,when added to the other circumstances,resulted in a preponderance ofthe evidence to establish the General Counsel's contention that Respondent effectedBloom's transfer to take him out of the bargaining unit soughtby FOUR.The difficulty with the General Counsel's position is that it necessarily rests onthe unstated assumption that Banyai,Chaikin,and Tyler acted in a three-way con-spiracy in the Bloom matter.Thus,Banyai's act in sending Bloomback to North-east would plainly not affect Bloom's status in the unit.Chaikin'spartin negativingan opening in Northeast similarly left Bloom's unit status unaffected.Itwas onlyTyler'smatchmaking which finally operated to remove Bloom fromFOUR'sunit.The record is silent,however,as to how or when the conspirators were able toplot out their scheme to discriminate against Bloom.FOUR's telegram to Dubinsky(which first specified the unit)was received sometime on the 19th,but accordingto both Bloom and Lang it wasin the previous weekthat Banyai had directed themto report to Chaikin for reassignment.Aside from that, it defiescredulityto assumethat on the very day thatFOUR's telegram was received Banyai, Chaikin,and Tylerwere able somehow to get together and to concoct a three-step plot to remove BloomfromFOUR's unit, two steps of which had already been completed by lunch time 24Thoughthe possible theory of conspiracy fails, there remains the possibility thatTyler's actions effected a discrimination.The record stands no better for theGeneral Counselon that score, for it shows that Bloom himself had already alertedTyler tohis anticipated need for reassignment and was voluntarily availing himself,as customary among Institute graduates,of Tyler's usualservices as a matchmaker.We must consider also the questionwhether Chaikin's conduct established dis-crimination against Bloom.Though it was shownthat Chaikinhad made inquiriesof Shore concerning staff union activities prior to December 13, and that Shore latermade inquiries of his staff in Pennsylvania and reportedto Chaikin,no attempt wasmade to ascertain what Shore reported or that he learned or reported anything con-cerning Bloom.It is difficult against that background to infer thatChaikin some-how learned of Bloom's connection withFOURand to inferfurtherthat it wasbecause of that knowledge that he informed Bloom on the 19th that there was noopening in Northeast at the time.Furthermore,no attempt was made to show thatChaikin had any hand either directly or indirectly in collaborating withTyler inarranging the match which took Bloom out of the unit.The conclusion which must be drawn from the foregoing analysis is that Banyai'sstatement of his intention of keeping Bloom,though plainly inconsistent with hisearlier direction to Bloom to report back for reassignment,does not lift the GeneralCounsel's case to a preponderance of the evidence.Though it was furnished byRespondent's case and though the General Counsel can properly claim it as addingto the weight of his own showing,the General Counsel has yet failed to establishthe affirmative elements of a violation (i.e., knowledge of Bloom's connection withFOURand a discriminatory motivation),particularly since his theory of the dis-crimination necessarily required proof of some plot or conspiracy,evidence of whichwas not only lacking, but which was effectually disprovedby thetime sequences asreviewed above.We conclude, then,with suspicion; but suspicion is not proof,Lo-K Foods,Inc.,134 NLRB 956, even where furnished by Respondent's case.I therefore conclude and find that the General Counsel did not establish by apreponderance of the evidence on the entire record that Respondent dischargedand/or transferred Bloom with knowledge of, and because of, his connection withFOUR.D. Interference,restraint,and coercion; miscellaneous discriminationThe remainderof the General Counsel'scase concerned Respondent's conductafterFOUR's existence became known to it and, except for certain incidents ofinterrogation,afterFOUR madeitsdemand for recognition.In order to achieve,as far as possible,bothchronological and topical order,the earlyinterrogations willbe first reviewed (section1,infra),and we shall then moveto the conduct whichtheGeneral Counselassigns as the most serious of the violationsand which isclaimed to be coercive because it occurred against a background of opposition and24Le., the direction to report for reassignment and Chalkin's negativing of a job open-ing in Northeast.Bloom and Lang had lunch with Tylerafterthey saw Chaikin.Therecord does not establish when on the 19th Dubinsky received FOUR's telegram or thatBanyal, Chalkin,and/or Tyler learned of it on that day. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDhostility to FOUR as repeatedly expressed by President Dubinsky, by other ILGofficials, and in official ILG publications and releases. Initially relevant to thelatter contention is the record of ILG's official reaction to FOUR (section 2,infra),and from that we shall move to certain staff meetings held by Respondent's officers(section 3,infra),and to subsequent individual solicitations and miscellaneousperipheral incidents (section 4,infra).1.Miscellaneous interrogations, etc.Introductorily,we note again Kramer's testimony that when he reported toSecretary-Treasurer Stulberg on December 14 Sedares' claim that he had all ofKramer's organizers signed up, Stulberg suggested that they should "look into it."Whether the interrogations which followed were or were not the result of that sug-gestion, the evidence showed that a number of Respondent's officers forthwith pro-ceeded to inquire into FOUR activities among the staff.We begin with Kramer himself, who admitted that he called in Raymond Bramucci(his education director who voted without challenge in the election), repeatedSedares' claim, and inquired what Bramucci knew about it.Bernard Cohen testi-fied at length to conversations with Kramer on December 14 and 15. In the first,a group meeting with the Union City (New Jersey) staff, Kramer held out thepossibility of a promotion for Cohen to an opening in Suffolk County, and in thelatter,with Cohen alone, Kramer engaged in a lengthy discussion of, and interroga-tions concerning, FOUR literature and activity and solicited Cohen's assistance inchecking on and "evaluating this thing" and in reporting back to him what he hadlearned, particularly as concerned James Amos.Kramer denied that he made any reference to Suffolk County on the 14th or to thepossibility that Cohen would be chosen for that location, and he testified that hesent for Cohen on the 15th because on the preceding day Cohen had expressed ob-jection to doing organization work in New Jersey because of a prior conviction ofdisorderly conduct in a picket line fracas.Kramer admitted that, following a dis-cussion of raises and promotions, he asked whether Cohen had heard anything "aboutthe guys organizing" and whether he had received any literature from anyone.Cohen reported that he had not been contacted and had received no literature, butsuggested there might be some in his mail at home.Cohen asked whether he shouldcall his home to check on the receipt of literature, and Kramer asked him to do so,and was able to determine from Cohen's end of the telephone conversation thatCohen had received no literature.Kramer testified that as of that time he himself had seen no literature, that therewas no discussion with Cohen of FOUR as such because he did not know that suchan organization had been formed, and that his views and Cohen's were very muchin agreement at the time, in that both were very much opposed to a staff union.25Kramer testified further that at the end of the session Cohen promised to let Kramerknow if he heard anything, and that a few days later Cohen called in to report hehad received some literature and inquired whether he should send it in.Kramerdeclined the offer, stating he already had the literature.Kramer entered specificdenials to a number of statements which Cohen attributed to him, including hisalleged request that Cohen check and report on FOUR and on Amos.In resolving the credibility issue, it is to be noted that witnesses were availablewho might have resolved the crucial conflict as to the 14th, i.e., whether Kramerdiscussed the Suffolk County situation in the group meeting and whether he desig-nated Cohen as a likely prospect to fill an opening there. It is also to be noted that,with advance knowledge of Kramer's testimony (through preheating affidavits), theGeneral Counsel did not seek to corroborate Cohen.Under the circumstances,and as I consider Kramer's testimony to be the more reliable, I credit his version ofthe discussions on the two occasions, and I have, therefore, not summarized Cohen'stestimony in detail.Robert Fontaine and Cecilia Leshyk, of the Fall River staff, testified to an occasionaround mid-December when their State Supervisor Louis Rona called them intohis office and, aftertellingthem they were free to answer or not, questioned themconcerning their knowledge of FOUR and whether they had signed a FOUR card,Rona admitted the interrogation, but testified he prefaced it by the statement thathis questions were not put officially in his position as State supervisor, but moreas a friend and colleague, and that they were free to answer yes or no or to tell25Actually Cohen hadbeen a member of the pre-FOUR groupsince sometime in 1959,and had attended a number of meetings,including the November 22 meeting and theorganization meeting on December 11. INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO103him to "go some place."Though denying that he asked whether they had signed acard, Rona testified that he phrased his interrogation as follows: "Do you knowanything about FOUR and are you a member?" 26Michael J. Gross testified that between Christmas and New Year's Ray Shore,State supervisor of Pennsylvania at the time, asked him during a telephone conversa-tion whether he had signed a FOUR card.When Gross replied that he could notsay anything, Shore stated that that was all right, because "we have a list of allthe people who signed" and "we are just checking."Though Shore denied Gross' testimony, he admitted on cross-examination thatsometime in December, Chaikin asked him to find out what he could about a stafforganization and that he thereafter spoke with staff people, asking them what theyknew about FOUR. Shore also admitted that his affidavit to the Board containedthe following statement:I do not remember if I spoke to Mike Gross on December 13, 1960, but I verywell might have. I do not recall the conversation but I might have questionedhim about labor organizations,about any labor organization organizing ourstaff.I could have mentioned the name FOUR if Chaikin had mentioned itto me, but if he had not I would not have.Shore also admitted that he reported back to Chaikin after discussing FOUR withhis staff.In view of Shore's admissions on cross-examination and the statements containedin his affidavit, I do not credit his denials of Gross' testimony 27Shore's inquiries were extended to the Shamokin Local, of which Martin Rosatowas manager.Velma Haugh testified that in December Rosato informed her, aftertaking a telephone call, that the call was from Shore, and inquired whether Haughhad joined FOUR and if Louise Krepshaw and John Crowley (other business agents)had done so.Rosato admitted that around mid-December he asked Haugh whethershe knew anything about FOUR or whether she was a member, and whether sheknew if the other agents on the staff were members of FOUR or knew anythingabout FOUR.Richard Kosten, who worked under Detlefsen at Newark, testified that on theevening of December 11 (following the meeting that morning at which FOUR wasformed) Detlefsen told Kosten that a meeting had been held earlier that day bystaff people, who "got together to form a union," and that some 25 people attended.Detlefsen asked Kosten if he knew about it and told him it would be best that hestay away from Herbert Levitt (another business agent), because Detlefsen was surethat Levitt was "a part of this."Detlefsen testified that there was a discussion around him (at a large Christmasparty on December 11) of some meeting which had been held that morning andthat, confused at first, he thought the discussion related to a meeting which he hadheld at Passaic.As the discussion continued, he learned he was mistaken, and heinquiredwhether the meeting was another of the annual "end-of-the-year gripemeetings."Detlefsen admitted asking Kosten if he attended.As the evidence otherwise failed to establish that Detlefsen had any knowledgeof the FOUR activities prior to December 11 (see section B,7, supra),I creditDetlefsen's testimony.28Bernard Koozman testified concerning a number of coercive statements made inmid-December by Richard R. Cerbone, manager of Respondent's Jamaica office, inwhich Koozman was a business agent. Though most of the statements were al-legedly made in the presence of other staff members, and though the Trial Examinerobserved on the record that there were plainly other witnesses available to resolvethe credibility issues between Koozman and Cerbone, neither the General Counselnor Respondent called a corroborating witness.As Koozman's testimony appeared-reThe distinction which Rona attempted to make appears to be without significance indetermining whether his interrogation was violative of the Act.The General Counsel did not clearly disclaim as to this incident during oral argument,and it was in any case parallel to, and part of the pattern of the interrogations whichare summarized in this section.n I do not credit Gross' other testimony concerning an interrogation and a warningabout FOUR by Joseph Horowitz, district manager at Johnstown, which Horowitz denied.21The General Counsel disclaimed during oral argument reliance on the testimony ofHerbert Levitt concerning alleged statements made by Detlefsen at an office party onDecember 28, denied by Respondent'switnesses.The General Counsel also dismissedduring oral argument an amendment made at the hearing which charged Detlefsen withthe solicitation of resignations in April 1961. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be somewhat imaginative, and as he admitted that his affidavits prepared withSedares' assistance shortly after some of the conversations, contained no referenceto Cerbone's statements, I am able to credit Koozman's testimony, in the absenceof corroboration, only insofar as it is reconcilable with Cerbone's, as summarizedbelow.Cerbone admitted that around December 15 or 16 he received a call from MinnaMorton, of his staff, who reported receipt of an application card from FOUR andwho asked if others on the staff had also received cards. Thereupon Cerbone inter-rogated Joe Manenti, Howard Kaufman, Jerry Taylor, and Koozman concerningtheir knowledge of FOUR and whether they had signed for it.Cerbone's exchangeswith Manenti bordered on vehemence.Cerbone testified that when he inquired ofManenti, Manenti requested him not to ask him any questions, but when he pursuedthe inquiry, Manenti stated his intention to sign with FOUR.Cerbone thereuponupbraided Manenti, reminding him that Cerbone had sent him to the Training In-stitute, and stated that Cerbone now had "a revolution" on his hands and that Manentiwas not to be trusted.Later when some of the staff brought to Cerbone application cards from FOUR,Cerbone told them to "watch out what [they were] doing."Koozman stated thathe proposed to join FOUR, but would discuss the matter with Cerbone if he didso.Cerbone admitted also that Kaufman and Koozman informed him that Rogoffwas a leader of FOUR that he commented he thought Rogoff had more sense, thatSedares was just "a bum," who was good only "for picketing schuls," and that ifthey were smart they would get out of FOUR. Cerbone also testified that he in-formed his staff in January that in his opinion it was a violation of the ILG constitu-tion to be a member of FOUR, and that it constituted dual unionism, and on anotheroccasion he also informed them that he did not "give a damn" whether they joinedFOUR or not.Koozman also testified to an occasion when he was called into Kramer's officeon February 28, and questioned first about an altercation he had engaged in withother staff personnel which grew out of a discussion of FOUR.Kramer admittedthe incident, and his testimony varied from Koozman's mainly on details and innegating the more emphatic and colorful portions of Koozman's testimony.Forreasons stated previously in resolving the Koozman-Cerbone issue, I credit Kramer'sversion.Briefly summarized, and insofar as relevant to the issues, Kramer testified thatafter reprimanding Koozman for his part in the altercation (which Kramer assumedwas related to FOUR), he questioned Koozman as to his reasons for joining FOUR,and subsequently in responding to Koozman's observation that "this is probablygoing to be a long drawn out business," Kramer agreed that it would be and thatILG felt so strongly about the issue whether its business agents were its officers orits employees that it would take the issue to "the highest court."When Koozmancommented further about the holding up of wage increases, Kramer pointed out thata review committee was being established and that it should "come up with ananswer" within a couple of months.2.The official position; the GEB committeesFOUR's telegram demanding recognition was received by President Dubinsky onDecember 19, and on December 27 FOUR filed its representation petition.OnDecember 29, President Dubinsky dispatched to all regional directors a letter whichquoted FOUR's telegram and which continued as follows:This development creates a situation never experienced in the history of ourunion.It therefore involves an important policy decision on our part. I haverefrained from making any decision because I have no authority to act in sucha situation; this is a matter for the General Executive Board to consider anddecide upon.On December 13th the New York Board scheduled the FourthMeeting of the GEB to take place the week of January 30th.As you are aware, it has been the practice in our union at this time of theYear to review payroll matters.The review of the payroll in every respect willbe held in abeyance pending formulation of a policy by the GEB at the endof January.I am sending you this information for your guidance in the event you shouldbe questioned by any of your staff who may have expected a wage adjustment atthis time 29=sThe record showed that graduates of the Training Institute on the payroll of theInternational who earned less than $120 per week received annually automatic increases INT'L LADIES GARMENT WORKERS'UNION, AFL-CIO105On December 28, Sedares and Rogoff, temporary chairman and secretary respec-tively,wrote Dubinsky requesting a meeting to discuss the matter of recognitionand referring in part to "a series of irresponsible and unnecessary acts on the partof certain department heads and managers," including "the discharge of the Chair-man of FOUR, threats of discharge to other staff members, a systematic andmethodical interrogation of staff members regarding their membership in and atti-tude toward FOUR, and threats of other reprisals if they join FOUR."Expressingbelief that Dubinsky was personally unaware of, and would not condone, such prac-tices, the letter expressed the hope that Dubinsky would remedy the situation.Dubinsky replied by letter of December 30, addressed to Rogoff, in part asfollows :Your request to discuss a union within our union concerns an unprecedentedmatter which involves an important policy decision by the ILGWU.This is amatter upon which only the General Executive Board has authority to act.On December 13th, the Fourth Meeting of the GEB was scheduled to take placethe week of January 30th in Atlantic City.The entire matter will be placedon the GEB's agenda. Should any individual or committee wish to appearbefore the GEB on this matter,I am certain that the Board will, as has been itsusual practice, make such opportunity available.During the meeting on January 9 between Rogoff and Sedares and Dubinsky,Stulberg, and Daniels(section B, 6,supra),reference was madeto FOUR's claimsof discrimination, as a result of which Dubinsky agreed to send,and later did send,on January 13, the following letter to all regional directors:A question of discrimination was raised in connection with the move toorganize a union within our union.To my knowledge,there has been no discrimination against any officer orstaff member at any time.You are advised to continue to adhere to this policy of non-discrimination.On February 15, Respondent's official magazine "Justice" contained on its editorialpage a reprint of a speech which Dubinsky made to the GEB on January 30.ThereDubinskyexpressed at length his views on the concept of "a union within a union."Though the General Counsel does not contend that any part of Dubinsky's state-ment was violative of the Act,he relies upon it as support for his premise thatRespondent has at all times manifested intense and bitter oppositiontoFOUR,pointing specifically to the following: that Dubinsky expressed his conviction that"a union is a crusade"; that "the ILGWU has always stood for a missionary conceptof the labor movement"; that at least some of those involved with FOUR were"acting out of evil motive," and thatFOURwas a group masquerading as a unionwhose purpose was to win control of Respondent.Thus it is made understandable,the General Counsel argues, how ILG,a union with an outstanding reputation, couldhave engaged in a ruthless antiunion campaign to stamp out a union of its employeesand how,having equated FOUR from the first with evil, it set out with religious fervorto destroy it.In the meantime,the GEB met in the week of January 30,and rejected FOUR'srequest for recognition.Itdid not act to restore the normal year-end wage in-creases which Dubinsky had suspended,but it did set up a group of three com-mittees as follows: One committee was to consider on a continuing basis grievancesand suggestionsof officersand staff members and to make recommendations on wagesand other personnel problems to the GEB.The second committee was to considerwhether or not to continue staff people on Respondent'sown payroll or to re-distribute them to the payrolls of departments,regions, and locals.The third com-mittee was to consider whether to continue allowing graduates from the TrainingInstitute to become members of Respondent after 1 year and members of its retire-ment fund after 31/2 years.The establishment of those committees is itself claimed as a violationof the Act,the General Counsel asserting that they were created in response to FOUR's requestof $7.50;that the performances of all other Institute graduates on the International'spayroll and of all other staff members on that payroll were reviewed at year end for apossiblemerit increase; and that staff members of autonomous locals and joint boardsinvolved solely in the dress industry bad their salaries reviewed after the execution ofeach successive 3-year contract.'Vice President Kramer testified that normal wage increases were thereafter held up andthat he explained to employees who inquired that it was due to "the unique situation of aunion within a union" and because "we might get involved in unfair labor practices if wegave increases." 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor recognition and to undercut FOUR.As supporting that claim, the GeneralCounsel points to Dubinsky's letter of December 29, to his speech to GEB, and toan official press release, dated February 6, which, after setting forth Respondent'sexplanations of its refusal to recognize FOUR, concluded as follows:The General Executive Board has, therefore, instructed the ILGWU legalstaff to oppose recognition of a bargaining unit in this category [of businessagents].The Board has also designated a Review Committee on personnel matters,composed of GEB members. On a continuing basis, this committee will con-sider grievances and suggestions of any officer or staff members and will makerecommendations on wage and other personnel problems to the General Execu-tive Board.That release was republished in the February 15 issue of "Justice," which con-tained also a news item which reported the establishment of the three committees.Relevant also was the following portion of Dubinsky's speech before GEB as re-printed in "Justice":I am not here discussing the question of whether members of the ILGWU havegrievances that deserve redress.I am certain that there are such grievances-real and imagined.And I believe it is one of the responsibilities of the ILGWUto use existing and develop new channels for handling such problems.3.The staff meetings; group solicitationRespondent's attitude of opposition to FOUR, as officially made known to its em-ployees (section 2,supra),was brought closer home to them, both in a series ofgroup meetings which were held by Kramer, for Eastern Region personnel, byChaikin, for Fall River (Northeast Department) personnel, and by E. T. Kehrer, forSoutheast Region personnel, as well as in individual acts by them and other supervis-ors (section 4,infra)of interrogation, of solicitation to abandon FOUR and/or tosubmit their grievances to the GEB committees, and of implied and express threats.We start with the meeting of the Eastern Region staff, which was held in NewYork City on February 17, immediately following the publication of Dubinsky'sspeech.That meeting, over which Kramer presided, at which Dubinsky spoke, andat which attendance was compulsory, was illustrative, generally, of the conduct ofRespondent's other officials and supervisors.The General Counsel accepts Kramer'stestimony as supporting his contentions concerning that meeting.Kramer told the staff that the issue of FOUR was one "that the ILGWU felt verystrongly about, which I felt strongly about, that we were not employers and theyweren't employees.that we were not a business; that we were a movement."Kramer testified that some of his managers took the floor to attack FOUR's ad-herents (a) as creators of an internal faction who "ought to be kicked out of theunion," a position which Kramer himself disavowed at that point; (b) as "vicious,because instead of keeping their grievances within the union, they went to thepress . . ."; and (c) as "going about it the wrong way. Instead of going to anoutside organization ... they should have stayed within the family of the union."Other speakers attacked the leadership of FOUR.Kramer testified that he called out the names of persons whom he thought weremembers of FOUR, and testified further as follows:I told the men I was interested in knowing what the grievances were, I meanwhat this was all about, and I wanted them to speak and to voice their feelingsabout this thing, and I even told them that I was aware that some of thesewere members of FOUR.There was no concealment as to who was who once the thing was out intothe open, and I even named some of the boys and I said . . . the only reasonI'm namingyou is I want you to feel free to speak because this union is nota union of vengeance against people who are in opposition. I said we have aman who is sitting here, and I pointed to Arthur Stolnick, who in 1926 was aCommunist.He was one of the members who fought the ILGWU and todayhe is an officer of the union and holds a respected position.I pointed out that Mr. Zimmerman, who was the general manager of theDress Joint Board, was probably the outstanding Communist leader in 1926,one of the outstanding leaders, and that he had seen the light and understoodthe nature of Communism, and the internal difficulties had been composed, hereturned to the union and becamemanagerof Local 22, and became a vicepresident.... INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO107The General Counsel also cites the fact that Dubinsky spoke at the meeting, andthat he, like Kramer, pointed out "that others had gone out of the fold, had beenCommunists, and had gone out of the fold and had been taken back and had beenforgiven," and that on the other hand, he promised FOUR a long and hard fight upto the Supreme Court.30On February 20, a meeting of the Fall River staff was held at Chaikin's requestafter regular working hours and after Chaikin had completed other union business.It ran for some 3 hours up to about 1 a.m., or later.After about half an hour,the discussions concerned only the subject of FOUR and the decisions which theGEB had made in relation to it.Though a number of witnesses testified concerningthe discussions, the General Counsel cites and relies on the following testimony givenby Ralph A. Roberts, a witness for Respondent:Chaikin outlined the grievance procedure that was in the offing, that the GeneralExecutive Board was going to set up some kind of a grievance board, and thentherewas a discussion between Chaikin and Fontaine as to the question ofwhether or not FOUR had merit, and Roussos entered into that discussion.By and large it dealt generally with the whole subject of FOUR and it was agive and take propositions. I think what Chaikin was seeking, and he soughtand did get responses from some of the people sitting there, particularlyFontaine and Roussos, and I believe Cecelia Leshy made some contributions tothe discussion.Roberts testified further as follows:Q.Was there any discussion at that meeting by anybody as to whether ornot any person assembled there was a member of FOUR?A. I think it was apparent that some people were members of FOUR, theway they contributed to the conversation, that still belonged. I think it wasobvious, for example, that Fontaine, Roussos, Leshy and perhaps the others weremembers of FOUR by nature of the conversation and discussion.This wasa-in my opinion, a really broad discussion. It ranged all over the place onthe subject of FOUR, ethics, as to what we were trying to do in the trade unionmovement. I think Chaikin indicated that he refused to be categorized as anemployer in a sense that somebody who ran a dress shop was an employer, andthat we and the others had entered this movement for another reason entirely,to-it was a cause to him and he hoped it was a cause to others, and so forth,and a cause for doing good.E. T. Kehrer, regional director of the Southeast Region, held a total of threemeetings (January 3, and February 13 and 17) of staff personnel in Atlanta at whichFOUR was discussed.Kehrer testified that he held the January 3 meeting in partfor the purpose of "laying the whole matter [of FOUR] before the staff if theychose to discuss it"; that he did so at the request of two members of his staff; butthat he himself did not participate in the discussions because he was under PresidentDubinsky's instructions not to discuss that matter with the staff pending a determina-tion of policy by GEB.The speakers included, Kehrer testified, one who made astrongly anti-FOUR statement to the effect that he was withdrawing from FOURbecause he had signed a card "under false pretenses," that he had been duped andlied to, and that he was publicly renouncing the organization.Another staff mem-ber spoke of her long connection with ILG, called it her union, and stated in partshe could see no useful purpose to be served by having an outside union trying tobargain for her.30The General Counsel's bill of particulars did not charge to Dubinsky personally anyconduct or statement as violative of the Act, and his brief claimed no such violation.During the course of the hearing the General Counsel expressly disclaimed a violation"based on Mr. Dubinsky's utterances at that meeting [of February 171," and elsewherehe disclaimedanySection 8(a) (1) conduct on Dubinsky's part.During the course of oralargument, However, .the General Counsel while admitting his disclaimers at the hearing,lay claim to a violation on Dubinsky's part by his statements referred to in the textabove, interpreting them as a solicitation of resignations.In view of the General Counsel's failure to include Dubinsky in his bill of particularsand his repeated disclaimers at the bearing, I feel that rudimentary standards of fairplay (if not, indeed, of due process) preclude the General Counsel's belated attempt toclaim, over Respondent's objection, a Section 8(a) (1) violation by Dubinsky personally,and I make no finding thereon. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the subsequent meetings on February 13 and 17, of business agents and or-ganizers, respectively, Kehrer himself took the lead in denouncing FOUR.31He toldhis listeners, among other things, that they would have an opportunity to discussFOUR but that he was going to give his own opinion at the risk of having some ofthem file unfair labor practice charges against him; that he thought FOUR was adisaster; thatmembership in it constituted dual unionism and was a fundamentalviolation of the ILG constitution, from which he read pertinent portions.Kehreralso told the staff that GEB had set up a committee which was considering the ques-tion whether business agents should be elected instead of appointed.32Kehrer also spoke deprecatingly of the appearance of FOUR's representativesbefore the GEB, criticizing particularly "the performance" of J. W. Mitchell of hisown staff.At the meeting with the organizers he passed around photostatic copiesof telegrams of resignation from FOUR by some of the business agents on his staff.Kehrer concluded the meetings by pointing out that even if FOUR should succeed inachieving a collective-bargaining agreement with ILG, his own authority as a regionaldirector would be in no way diminished with reference to hiring, firing, transferring,promoting, or demoting.Individual solicitations and other conduct by Kehrer which followed the staffmeetings is set out in the next section.4. Individual solicitations;alleged discrimination(a)ChaikinOn February 25 (5 days after meeting with the Fall River staff), Chaikin invitedto his home for an overnight visit, Marvin Rogoff, who was FOUR's secretary-treasurer and who was attached to the Harrisburg district within Chaikin's North-east Department.Chaikin testified that his purpose was to talk with Rogoff "aboutthe ILGWU and FOUR." The discussions, which ranged over the whole question ofFOUR and its relationship to its members and to ILG, lasted until 3 a.m.Rogoff testified that among other things, Chaikin requested him to "drop yourpetition and leave the whole matter in Dubinsky's hands, let him settle the wholething," and that he refused to do so.At another point Chaikin stated angrily,"You're stupid, you have made all the wrong moves in FOUR. I once recommendedyou for promotion. I will never recommend you for a promotion again because youare stupid."Chaikin denied that he asked Rogoff to drop the petition, denied that he toldRogoff to leave the whole matter in Dubinsky's hands, and denied saying that Rogoffwas stupid, though he admitted he told Rogoff that some of the actions Rogoff hadtaken in connection with FOUR were stupid actions and that he would "have tore-evaluate [his] opinion of [Rogoff's] intelligence and the value of the experiencehe gained..Chaikin reminded Rogoff that he had recommended Rogoff for ahigher position several months before in the belief that Rogoff was a man of intelli-gence and experience, but he continued that Rogoff's actions (vis-a-vis FOUR) con-vinced him that Rogoff did not measure up to Chaikin's belief in him.Chaikindenied telling Rogoff that he would never recommend him for a promotion againbecause he was stupid.Gus Tyler, of the Training Institute, was present for a brief portion of the discus-sions, but his testimony did not relate to the specific points of conflict between Rogoffand Chaikin.He testified that Rogoff was informed that they were meeting tosee whether a rapprochement could be effected between FOUR and ILG, that the"general office" was interested in making some informal explorations toward a settle-ment of the FOUR problem, that neither Dubinsky nor the GEB was looking forblood, and that the first thing to do was to determine what the grievances wereand to resolve them without internal warfare.As Chaikin was opening the discus-sion of the nature of the grievances,Tylerwas called away.In resolving the conflicts in the Rogoff-Chaikin testimony, there are two pointswhich are of significance.The first is that Tyler's description of the purpose of3'Although a number of witnesses testified to the discussions at those meetings, theGeneral Counsel relied-as he did as to the January 3 meeting-on Kehrer's own testi-mony when called as his witness under Rule 43(b), Federal Rules of Civil Procedure.32That announcement was significant in relation to Kehrer's position that dual unionism(i.e.,membership in FOUR) was in conflict with the constitution since it was necessaryfor anelectedbusiness agent to be a member of ILG, whereas ILG membership was notrequired ofappointedbusiness agents. INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO109the meeting tended to confirm Rogoff's version of the nature of Chaikin's proposals.33Secondly, Chaikin attempted glib evasions of direct questions put by the Trial Ex-aminer before entering denials of the statements which Rogoff attributed to himas quoted above, and on the question of the recommendation for promotion hisultimate answers seemed to constitute, in the phraseology of "double talk," a sub-stantial admission of Rogoff's version, i.e., he admitted referring to his formerrecommendation of Rogoff for promotion based on his appraisal of Rogoff's intel-ligence, that he criticized Rogoff's moves on FOUR as stupid ones, and that hestated that because of them he would have to reevaluate his opinion of Rogoff.I am therefore convinced and find that Chaikin made the statements substantiallyin the terms which Rogoff testified to, and that in any case Chaikin plainly implied,if he did not baldly state, the substance of Rogoff's version.(b) RobertsRalph A. Roberts, district manager of the Southern New England District, andLouis E. Rona, supervisor of Upstate New York and New England, both attendedChaikin's meeting with the Fall River staff on the evening of February 20, and bothengaged in subsequent conduct which the General Counsel assigns as violative ofthe Act.We begin with Roberts.Nicholas Roussos, Cecilia Leshyk, and Robert Fontaine, business agents underRoberts, testified to separate occasions in March when Roberts called them into hisoffice and solicited their resignations from FOUR.Roussos and Fontaine refused,but Leshyk, upon further consideration, sent in her resignation.Roberts denied those individual solicitations, but he affirmed the accuracy of oneof Roussos' affidavits to the Board, which the Respondent offered without limitationand which ended with the statement that Roberts said that he "wasn't really askinganyone toresign-that he just wanted to know exactly how everyone felt."TheGeneral Counsel disclaimed Roberts' discussion in the group session as a violation,and Respondent attacks the credibility of the three witnesses against Roberts on theground that their affidavits to the Board contained no reference to the individualsolicitations.Leshyk was apparently not questioned about the contents of heraffidavit, nor was Roussos.Fontaine admitted that he did not refer to Roberts'individual solicitation in his affidavit, but testified that he told the Board attorneyabout it sometime later.I credit the mutually corroborative testimony of Roussos, Fontaine, and Leshykas to the individual solicitations.(c)RonaIn Rona's case, the General Counsel stands, for one of his charges, on Rona's ownaffidavit,which was received by stipulation, and which was to the following effect:In February or March 1961, Elliott Klitzman, a business agent subordinate toRona, reported toRonaduring a telephone conversation that he would like to with-draw from FOUR and would likeRona'sidea on how Klitzman and others mightwithdraw in such a way as to save face.Rona suggested to Klitzman that he repeatat a regionalmeetingof FOUR in Boston on the coming Sunday (of which Klitzmanhad informed him) exactly what Klitzman had told him on the telephone and thatas long as Klitzman and others felt that their primary purpose in joining FOUR wasto have an outlet for their grievances and financial problems, "why not take advan-tage of the committees set up for this purpose by the GEB on January 30."Rona subsequently telephonedBusinessAgent Nicholas Roussos, inquired whetherRoussos knew anything about the regional meeting scheduled for Sunday, and Roussosreplied that he would be in attendance.Rona thereupon related to Roussos hisprior conversation with KIitzman and suggested that if Roussos were sincere insome of his earlier conversations to the effect that he was only interested in a mediumfor presenting his grievances, then he should listen to Klitzman's proposals at themeeting, which would giveRoussosthe "out" he' was looking for and still save face,i.e., that they present their grievances to the review committee without resigning fromFOUR.33 In view of Respondent's unremitting opposition to FOUR's recognition demands, it wasplain that any settlement without "warfare" would necessarily involve capitulation byFOUR-not by ILG!-andnaturally the resolution of existing grievances was an essentialprerequisite to moving to that end.At no point during the lengthy debate was there theslightest suggestion that the settlement toward which Chaikin was working would involverecognition of FOUR. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoussos testified that at the meeting on Sunday (about which Rona telephonedhim), Klitzman and Levine made the statement that so far as FOUR was concerned,"we probably lost the battle," and they suggested that the solution lay in the use ofthe grievance procedure which the GEB had set up for the consideration ofgrievances 34Rona's affidavit also covered the subject of his discussions with staff memberswhile at dinner on various occasions during which,I suggested several times that they contact the Board of Review set up by theGEB at the end of January and place their grievances before the board andsee what results they would get. I believe I indicated that if the question ofFOUR were resolved, there was the possibility that the Board of review willreact favorably to their grievances 35I told them that the board of review could not act now because of the pend-ing petition.Rona was also involved, along with Martin Rosato, manager of the Shamokin(Pennsylvania) Local, in an alleged discriminatory failure to transfer Louise Krep-shaw, for whom Rona had been a sort of godfather in ILG.Krepshaw testified,and Rona admitted, that at a Christmas party around December 6 (prior to herconnection with FOUR), she asked if Rona would give her a job in New England.Rona stated that he might have an opening in a couple of months and promised tokeep her in mind.Krepshaw admitted that Rona questioned her seriousness andthat he expressed doubt that she was ready to leave Pennsylvania.Rona testified that he did not take Krepshaw's request seriously and that he toldher so, pointing to a number of things concerning her family situation in Pennsyl-vania (including certain personal problems which they had discussed) which militatedagainst her moving at the time.Though Rona denied that he had an opening orwas expecting one at the time, he testified that he promised to consider Krepshaw'srequest if in the future her personal problems developed a necessity for a transfer.Krepshaw testified further that in late January or early February, Rosato informedher that he had talked to Rona and that Rona would not hire her.When Krepshawreplied she would believe it only if Rona told her, Rosato placed a call to Rona,who confirmed Rosato's statement.When Krepshaw asked if the reason was thatshe was a member of FOUR, Rona affirmed that it was.Krepshaw's testimony was sharply disputed by Rosato and Rona, whose testimonywas mutually corroborative.They both agreed that the occasion arose after thepublication of the Dubinsky editorial in "Justice" on February 15.Rosato testifiedthat it was during a discussion of that editorial that he made one of his suggestionsthat Krepshaw resign from FOUR and that led, among other things, to a questionby Krepshaw as to Rona's opinion of FOUR.When he informed Krepshaw thatRona was opposed to FOUR, Krepshaw expressed disbelief unless she heard itfrom Rona directly. It was then that he placed the call to Rona, and he testifiedthat after informing Rona of his discussion of FOUR with Krepshaw, Krepshawcame on to the telephone in another office, and Rosato hung up.Rona's testimony confirmed Rosato's as to the initiation of the conversation.Hetestified that during a lengthy conversation, he discussed the question of FOUR withKrepshaw and that he explained to her his reasons for his opposition to it.Ronadenied that there was any mention of a transfer in that conversation and deniedthat he told Krepshaw that he would not hire her because she was a member ofFOUR.I credit the mutually corroborative testimony of Rona and Rosato over theuncorroborated testimony of Krepshaw.(d)RosatoIntertwined with the evidence set forth in the preceding section was testimony byKrepshaw and Velma Haugh that on numerous occasions Rosato pressed thempersistently to withdraw or resign from FOUR, coupling his solicitations with veiledthreats and suggestions of possible reprisals.Haugh testified that finally, unableto withstand longer his importunings, she agreed to resign; that Rosato directed her tosend a telegram to Rogoff; and that he dictated to his secretary an outline of thetelegram which was sent.14 In view of the contents of Rona's affidavit, I now overrule Respondent's objection toRoussos' testimony above, on which I reserved ruling at the hearing.35 I do not credit Roussos' testimony, which Rona denied and which was not corroboratedby other witnesses, that Rona stated that the matter of wage increases would depend uponwhen the question of FOUR was settled, "perhaps favorably." INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO111Rosato admitted discussing with Krepshaw the question of resigning from FOUR,and he admitted also that he requested Haugh to withdraw and that when she askedfor help in phrasing the telegram, he referred her to his secretary.Rosato deniedmaking the threats and suggestions of reprisal which Haugh and Krepshaw attributedto him.As the Haugh-Krepshaw testimony was in a sense mutually corroborative in thatit related to similar conduct by Rosato toward each of them, and as Rosato's owntestimony itself went far to confirm the truth of the accusations against him, Icredit the Haugh-Krepshaw testimony.(e)KehrerWe return now to Kehrer's conduct which followed the staff meetings in Atlantaon February 13 and 17 (section3, supra).At the conclusion of those meetings,Kehrer scheduled individual conferences with the staff members, at each of whichhis assistant,Nicholas Bonanno, was also present.According to the testimony ofbusiness agents Albert Gross and D. O. Warren and Organizer James S. Temple, thesole topic of their brief interviews was FOUR, with Kehrer either inquiring about,or referring to, the fact of their membership and requesting them (except Gross)towithdraw.The interviews ended abruptly in each case, with Kehrer orderingthem to "Get out," and in Temple's case by accusing Temple of being a "traitor"whom he could not trustagain.Temple also testified that he brought up the ques-tion of the license plates and the titling of his car, suggesting a preference forTennessee (where his home was located).Kehrer peremptorily ordered him to titlethe car in South Carolina, where Temple was assigned at the time, and added, "Letme tell you right now you are not going to work in Tennessee anymore."The testimony of Kehrer and Bonanno was in sharp conflict with that of Gross,Warren, and Temple save for admissions that individual interviews were held and thatthe subject of FOUR was discussed in each case.Kehrer also admitted that heexpressed surprise at Warren's membership and that, having become considerablyexasperated at the end of the discussion, he informed Warren that he could leave.Kehrer denied that he ordered any of them to "Get out," though he also admittedtellingGross that he might as well go. Indeed, Kehrer also admitted (as a Rule43(b) witness) that he had questioned other organizers during the course of theirindividual interviews as to where they stood on FOUR, naming Ed Sharp as oneand Carl Stafford as another.As the testimony of Gross, Warren, and Temple was in effect mutually, thoughindirectly, corroborative, and as Kehrer's admissions also lent a further measure ofconfirmation, I credit their testimony in resolving the conflicts with that of Kehrerand Bonanno.Although the General Counsel's bill of particulars also charged Kehrer withvarious discriminatory acts and practices from January 3 through July 25, his in-ability to procure the attendance of certain witnesses from the Southeast Regionapparently dealt a heavy blow to that portion of his case.As a direct result theGeneral Counsel dismissed at the hearing an allegation that J.W. Mitchell wasdiscriminatorily discharged, and during the course of the oral argument he concededthat he had not "sufficiently established" some of the other allegations.Ultimatelyhis claims boiled down to a contention that Kehrer had discriminated against Grossand Temple by reducing their per diem allowances from $3.50 to $1.50 on weekendswhen spent at home.The General Counsel admitted that the remainder of his caseso far as Temple was concerned was "to abstruse" and "too minute" to warrant theeffort, but he maintained his contention as to the reduction in Temple's per diembecause it paralleled the same alleged discriminatory treatment of Gross.Though the parallel in the fact of the deduction was evident, the difficulty inTemple's case was that the amount was entirely trivial and insignificant whenmeasured against the extremely generous treatment which Kehrer had accordedTemple contemporaneously during a 9-week period of illness and injury whenKehrer (1) continued to pay Temple his full salary; (2) continued to give him hisregular rent allowance; and (3) authorized his continued use of the ILG car forpersonal reasons and the incurring of expenses in its operation. It is inconceivablethatKehrer, if discriminatorily motivated, would have filched from Temple com-paratively trifling amounts of expense money in the face of the readymade oppor-tunity to deal Temple a substantial hurt, and this aside from Kehrer's explanationwhich I consider in connection with Gross' case.Gross' per diem allowance, like Temple's, had been cut beginning February 17,from $3.50 a day to $1.50 on occasions when Gross was at home.Kehrer testi-fied credibly that the deductions were made to conform to a longstanding rule whichhad not previously been stringently enforced; that partly as a result of President 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDDubinsky's criticism of laxity, he began to enforce the rule more stringently afterwarning his staff at the meetings that they were to request only a $1.50 allowancewhile they were at home.Gross in turn admitted that Kehrer announced in themeetings that he had been lax in the matter of the per diem allowances, that Kehrermade specific reference to staff people in Atlanta in stating that those who had beengetting $3.50 at home would be cut to $1.50, and that Kehrer also referred to thenecessity for cutting expenses and for staff members to tighten their belts on suchexpenditures as per diem, telephone, hotel, and travel.What the General Counsel points to as establishing a discriminatory motivationis the evidence previously summarized of Kehrer's anti-FOUR utterances in themeetings and of his individual solicitation of resignations from Warren, Gross, andTemple, as well as the subsequent act of assigning Gross to Greenville, of suspendinghim when he refused to accept the assignment, and of revoking the suspension afterGross informed Kehrer he had withdrawn from FOUR.Although I credit Gross'testimony that Kehrer admitted on the latter occasion that the transfer to Greenvillewas a part of the pressure Kehrer had used upon Gross to induce his withdrawal fromFOUR (knowing as he did that Gross' wife would probably oppose the move), itdoes not establish that the reduction in Gross'per diem allowancewas discrimina-torily motivated, whatever else it might have established.36Thus, it is plain that when Kehrer succeeded in getting Gross to resign fromFOUR, he immediately lifted Gross' suspension and restored him to his formerjob in Atlanta.That action plainly indicated Kehrer's full satisfaction at the ac-complishment of his purpose.That Kehrer did not immediately revert to his formerlaxity on the per diem allowance does not establish that any modicum remainedeither of animus or of coercive intent. In short, the General Counsel's evidencedoes not establish that Kehrer was moved to enforce the per diem rule in Gross'case by reason of FOUR, rather than by Dubinsky's criticisms of his previous laxity 375.Concluding findingsIt is now definitively settled that, "[W]hen a labor union takes on the role ofan employer the Act applies to its operations just as it would to any other employer."Office Employees' Union v. N.L.R.B.,353 U.S. 313, 316.When so acting as anemployer, then, a union becomes subject to the provisions of Section 8(a)-just asthe Section 8(b) proscriptions apply to it as a labor organization-and no valid basiscan be suggested for distinguishing it from any other employer or for calculating ondifferent scales the coercive effect or weight to be accorded to statements and conductby its officers, agents, and supervisors vis-a-vis its employees.Respondent's main contention is that the conduct complained of occurred only as"philosophical discussions" among "colleagues" of the concept of a union within aunion.Certainly discussions which were maintained on such a basis would plainlyqualify as free speech and as the kind of "non-coercive anti-union solicitation" re-ferred to inN.L.R.B. v. United Steelworkers of America (Nutone, Inc.),357 U.S.357, 362, (relied upon by Respondent), which the Supreme Court held would beprotected by Section 8(c) of the Act where made "under proper circumstances."But the record here showed the following situations where the acts and conduct ofRespondent's officers and supervisors, departing from that protected area, plainly"Neither the complaint nor the bill of particulars assigned Gross'transfer and 806-pensionas an unfair labor practice, and the General Counsel made no motion to amendat the hearing when comment was made on that fact. Finally, in oral argument, whenthe point was again adverted to, the General Counsel asserted reliance on the incidentonly as part of thesolicitationof Gross to withdraw from FOUR.87 Although it was not entirely clear from the oral argument whether the General Counselwaived his contentionconcerningthe "docking" of the Mitchell brothers during a 4-dayperiod following the January 3 meeting, the evidence does not establish a violation.TheMitchells failed to honor the General Counsel's subpena, and the only evidence suggestiveof a discriminatory intent was testimony that during the course of the discussion ofFOUR at the January 3meeting,J.W. Mitchell made some comment to the effect that,"Well, we could all usemore money."A reduction was made in the per diem allowanceonly of the Mitchell brothers for 4 days over the following weekend, although there werethree others similarly situated in their five-man group.Kehrer testified without denial thatthe other members in the group requested and received permission to leave for home dur-ing the period in question, whereas the Mitchells failed to request or to receive such per-mission, and that the reduction was made pursuant to the longstanding policy that whenamember leaves his post for a period of 1 or more days without prior authorization, bewill not be reimbursed for expenses incurred while he is away from his post. INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO113tended to interfere with, restrain, and coerce its employees in the exercise of theirright themselves to enjoy what they had so long preached,as Respondent's disciples,to the employees of other employers-to bargain collectively with their own em-ployer through representatives of their own choosing:(a) In the context of Dubinsky's published statements of hostility to FOUR, Re-spondent's officers staged open-forum meetings for the discussion of FOUR duringwhich they stated their own opposition to it and either called for, or permitted, violentattacks on FOURand itsleadership.The staging of such open debates was neces-sarily calculated to result in disclosure to Respondent of the identities both of em-ployees who opposed and those who adhered to FOUR, and the intent to exposewas further high-lighted in the New York meeting by Vice President Kramer's openidentification of employees whom he knew or thought to be members of FOUR.A further calculated object was the solicitation of defections, as indicated byKramer's reference to the ex-Communists who had left the fold and who had at-tained high office after returning to ILG and by Kehrer's circulation of telegrams ofresignation from FOUR. In addition, at two of the meetings (Fall River and NewYork) the discussions of FOUR were coupled with the subject of employee griev-ances, with reference also being made to the GEB's action in setting up a committeeto handle grievances; and in the Atlanta meeting, Kehrer coupled his reference tothe constitutional proscription of dual unionism (vis-a-vis FOUR) with referencesto the fact that one of the new GEB committees was considering a proposal to haveitsbusinessagents elected (thereby disqualifying members of FOUR).In short, I conclude and find that the meetings were so staged and conducted thatthey necessarily constituted a form of coercive interrogation of employees,Trans-Oil, Inc.,86 NLRB 136, 137; of coercive solicitation of withdrawals or defectionsfrom FOUR,The Jefferson Co., Inc.,110 NLRB 757, 769;Overnite TransportationCompany,129 NLRB 1026, 1031-1032, 1034, and of the undercutting of FOURthroughsolicitingresort to the newly created GEB committee for handlinggrievances.(b) Similarly, against the background of Respondent's official position of opposi-tion to FOUR, Respondent's supervisors, adding their own expressions of hostility,engaged in individual solicitations of employees to resign or withdraw from FOUR.In some cases the employees were subjected to persistent importunings and in onecasewas givenassistancein effecting the resignation. In others the employees'refusals were met with angry and abrupt termination of the interviews.Suggestionsof close friendship between Rosato, on the one hand, and Haugh and Krepshaw onthe other, plainly could not overcome the coercive impact of Rosato's persistentimportunings, particularly in the light of his suggestions of possible reprisals.I conclude and find that the individual solicitations to resign (including Chaikin'ssolicitation of Rogoff to withdraw the petition) were also violative of the Act, fallingplainly outside the scope of the expression of views which is protected by Section8(c).Southeastern Pipe Line Company,103NLRB 341, 353, and cases therecited.Also to be considered are thesuspensionof wageincreasesand the establishmentof committees by GEB.Respondent defendsits suspensionof increases on theground that it feared both a plethora of charges of individual discrimination and thatitwished to avoid any claim that it was seeking to affect the outcome of theelection (if one were directed by the Board). It is true that Respondent faced asort of Hobson's choice insofaras increaseswere to be based on Respondent'sappraisal of comparative merit and individual job performances, since charges ofdiscrimination seemed reasonably predictable if it proceeded on those.Its defensewas, however, just as plainly invalid as concerned the annual increases which byitsnormal practice were given automatically in fixedamountsto employees incertain categories (see footnote29, supra),sincethe granting of such automaticincreaseswould entail no risk or danger.To withhold such increases while publiclyassigning FOUR's request for recognition as an excuse plainly constituted inter-ference withand restraintof the employeesin the exerciseof their right to joinFOUR and to participate in the organizational campaign.By such action I concludeand find thatRespondent engaged inunfair labor practices within Section8(a)( I).Concerning the three new committees established by GEB during the week ofJanuary 30, the General Counsel complains chiefly of the one which was to handlegrievances and to makerecommendationson wages and personnel problems toGEB.To thatcommitteeGEB delegated the handling of the annual increases whichPresident Dubinsky referred to it on December 29 when he suspended such in-creases because of FOUR's recognitiondemand.Furthermore, insofar as the com-mittee's function involved the handling of employee grievances, it was plain from thepublicizing of the committee, from thediscussionsin the staff meetings (section 3,supra),and from Rona's suggestionsto Klitzmanand Roussosand to his other staff 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers that they look to the GEB committee rather than FOUR for solution of theirgrievances and other problems (section 4,supra),that the committee was createdand was held out as a device for undercutting FOUR. I therefore conclude andfind that its establishment constituted a violation of Section 8 (a) (1) of the Act.As to the other two committees, the General Counsel did not establish by apreponderance of the evidence that their creation constituted interference with theFOUR campaign.No reference was made to them, so far as the record shows,either in the staff meetings or in individual discussions by Respondent's officers orsupervisors, and there was no evidence that they have functioned at all, or that, ifthey have done so, it was in a manner which interfered with FOUR.Respondentwas free, of course, to appoint committees to consider recommending changes inits constitution and in its fiscal organization, and there was, as to these two com-mittees, no suggestion that they were to function as an instrument for undercuttingFOUR.Turning to the incidents of interrogation, most of them occurred prior to announce-ment of Respondent's position of hostility to FOUR, and they must, therefore, beconsidered without reference to that factor.Respondent's contentions run substan-tially to the following effect: that the interrogations were privileged as free speechunder Section 8(c) and were permissible under the Board's doctrine inBlue FlashExpress, Inc.,109 NLRB 591, because there was no showing that they containedpromises of benefit or threats of reprisal, or that they occurred in a setting of otherconduct creating a coercive atmosphere, or were for an unlawful purpose.There is no merit to those contentions.The tests which the Board applies todetermine whether interrogation is lawful or unlawful have been repeatedly expli-cated; they are concisely summarized in the Intermediate Report inThe SouthlandCorporation,Case No. 5-CA-2051, IR-198-62, by Trial Examiner Arthur Leff,from which I quote:Section 8(c) is not involved,for interrogation cannot be classified as theexpression of views, argument, or opinion. It is quite true that the Board nolonger followsa per seapproach which would holdanyemployer inquiry di-rected to employees concerning union matters a violation of the Act for thatreason alone.Blue Flash Express, Inc.,109 NLRB 591; see alsoAinsworthManufacturing Company, Springfield Division of Precasco Corporation,131NLRB 273, 274, footnote 3. But neither does the Board woodenly confineitself to rigidly formulated rules as circumscribed as those the Respondentposits.In determining whether given interrogation is lawful or unlawful, itconsiders each case on its own facts, each interrogation in its own setting.Thebroad test it applies is that enunciated inBlue Flash,"whether under all thecircumstances the interrogation reasonably tends to restrain or interfere withthe employees in the exercise of rights guaranteed by the Act." In that con-nection, "the time, the place, the personnel involved, the information sought andthe employer's conceded preference must be considered,"N.L.R.B. v. SyracuseColor Press, Inc.,209 F. 2d 596, quoted by the Board with approval inBlueFlash.Whether the particular interrogation involved is, as here, systematic,rather than a casual, friendly, isolated instance of interrogation is a significantconsideration to be taken into account, although not alone conclusive.See,Charlotte Union Bus Station, Inc.,135 NLRB 228; cf.Blue Flash.A showingthat the interrogation occurred in a context of threats, promises of benefit, orother employer activity creating a coercive atmosphere is, to be sure, highlymaterial in assessing the coercive force of the interrogation involved.But sucha showing is not an indispensible prerequisite to a finding of illegality.Wherethe interrogation itself is conducted under such circumstances as to disclose onits face that it is of a kind which reasonably may be expected to impede andcoerce employees in the free exercise of their statutory rights, the absence ofindependent unlawful conduct does not detract from its otherwise unlawfulcharacter.Charlotte Union Bus Station, Inc.,135 NLRB 228. Nor under suchcircumstances does the absence of a purpose to put the interrogation to unlawfuluse excuse the unfair labor practice.Section 8(a)( I) conduct does not turnon the employer's motive(e.g, Republic Aviation Corporation v. N.L.R.B.,324U.S. 793;N:L.R.B. v. Illinois Tool Works,153 F. 2d 811;American Freight-ways Co.,124 NLRB 146). Legitimacy of purpose may in certain situationsbear on the factual question of whether the interrogation is such as to have areasonable tendency to coerce.But even then it can have relevance only where,as inBlue Flash,that purpose iscommunicatedto employees along with assur-ances that the information is neither sought nor will be used as a basis for un-lawful action.For only then can it be argued that the communicated purposeand accompanying safeguards designed to assure employee understanding are INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO115countervailing circumstances to be weighed in the balance in determining whetherthe particular interrogation involvedreasonablyhad a tendency to coerce.In the present case the inquiries were not shown to be for the purpose of deter-mining that FOUR actually represented a majority of the employees, as inBlueFlash, supra,nor were they explained to the employees on that basis.Cf.S.H.Kress & Co.,137 NLRB 1244. Indeed, with one exception the interrogations pre-ceded FOUR's demand for recognition; all were made without explanation of theirpurpose; and Respondent has since suggested none save (in Rona's case) that thequestioning was an invitation to the employees todiscuss theirviews on the subjectof a union within a union 38Furthermore the employees were given no assurancesagainst reprisals, and neither was the interrogation limited to the employees' desireto be represented by FOUR.Orkin Exterminating Company of Kansas, Inc.,136NLRB 630.Though as Respondent contends, the interrogations occurred during friendly con-versations (save for Cerbone's bitter comments to Manenti), they were neithercasual 39 nor isolated incidents, but were plainly connected with, and were a part ofRespondent's efforts to learn from the employees whether they had become involvedin, and what they knew about, the staff union activities.And whether systematicor not, a clear pattern was discernible from the time of Stulberg's suggestion toKramer that they should look into Sedares' claim that the staff was being organized.The final incident of interrogation, of Koozman by Kramer, was even more plainlycoercive.It occurred not only after the publication of Respondent's statements ofopposition to FOUR and after Kramer's meeting with the Eastern Region staff onFebruary 17, but also in the context of Kramer's reprimand of Koozman for analtercationwhich Kramer assumed (correctly) concerned FOUR.Recent court decisions reflect continued enforcement of Board findings based oninterrogation which were more limited in scope than those here involved.Thus, inN.L.R.B. v. Harbison-Fischer Manufacturing Co.,304 F. 2d 738, (C.A. 5), thecourt refused to regard interrogation of employees by supervisors as protected freespeech, despite the fact that the employer had no history of unfair labor practices.The court cited as comparable the case ofN.L.R.B. v. Mid Western Instruments, Inc.,264 F. 2d 829 (C.A. 10), where in ordering enforcement of the Board's decision,the latter court held as follows:The evidence with respect to violation of Section 8 (a) (1) of the Act is rathermeager.There is, however, no conflict in this part of the record. It standsadmitted that Superintendent Prister questioned employee Cart as to the identityof the union leaders and that foreman Lowe questioned Navarro as to whetherNeuman had tried to persuade her to join the union. Such conduct couldwell intend to influence the employees and interfere with the free exercise oftheir organizational rights under the Act.Remaining complaint allegations of warning and threats and of promises of bene-fit require a rescanning of evidence previously adverted to.I conclude and find that Rosato warned and threatened Haugh and Krepshaw inconnection with soliciting their resignations from FOUR; that Cerbone's exchangeswith Manenti and his statements to staff members that they should watch out whatthey were doing(Alamo Linen Service,136 NLRB 1127), and should get out ofFOUR constituted warnings and implied threats; that Kehrer warned and threatenedTemple in the individual interviews; and that Kehrer's coupling of the constitutionalproscription against dual unionism with FOUR and with anticipated committee ac-tion in requiring business agents to be elected, plainly implied a warning and threatas regarded joining or adhering to FOUR. I also find that Chaikin, as part of hissolicitation of Rogoff, impliedly threatened not to recommend Rogoff for promotionbecause of Rogoff's actions concerning FOUR .4038As so regarded the questioning would seem plainly intended to create a situationsimilar to that in the staff meetings as later conducted by Kramer, Chaikin, and Kehrer.Cohen's denialof knowledge and his pretenseof cooperation with Kramer were sig-nificant in attesting to some measure of coercive effect; for the concealment by an em-ployee of his knowledge of union activities "would appear to speak more persuasively"than theseeming casualnessof the supervisor's questions.N.L.R.B. v.W. T. GrantCompany,199 F. 2d 711, 712 (C.A. 9), cert. denied 344 U.S. 928.I do not find, however, that Detlefsen's Interrogation of Kosten was coercive, because ofDetlefsen's original misapprehension of the subject under discussion.40Threats are not less coercive because expressed in veiled or indirect terms.Sunny-land Packing Company,106 NLRB 457, 461, enfd. 211 F. 2d 923 (C.A. 5).712-548-64-vol. 142-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDOne allegation concerned a promise of benefits to encourage employees to presentgrievances to the GEB committee.Though the meetings and the subsequent individ-ual efforts of Respondent's supervisors established, as previously found, solicitationsto abandon FOUR and encouragement to resort instead to the GEB committee forthe settlement of grievances, there was no evidence of a direct promise of benefitsand little from which such a promise can be inferred. To solicit the taking of griev-ances to an employer committee as a substitute for self-organization is not to promiseor to imply either benefits or a favorable disposition of grievances.The closest ap-proach to a promise was contained in Rona's statement to his staff members that ifthe question of FOUR were resolved, the review board might react favorably totheir grievances.Though I find that Rona's conduct was violative of Section 8(a)(1) as a solicitation to abandon FOUR and as an attempted undercutting of FOUR,I do not find that his statement contained a promise of benefit.Neither do I find that Respondent's announcement of April 26, 1961, of increasesto employees who were outside the unit constituted either a promise or a penaltyto those who were within it. Indeed, in offering evidence of that announcement,the General Counsel specifically disclaimed a contention that it constituted a viola-tion of the Act.Respondent could not at that time have given increases to em-ployees within the bargaining unit without running an almost certain danger ofclaims that it was thereby seeking to affect the outcome of the election (which washeld on May 12).I have previously found that the General Counsel failed to establish that Re-spondent discriminatorily refused to transfer Louise Krepshaw and similarly, thathe failed to establish either discrimination or interference, restraint, and coercionthrough Kehrer's actions in reducing and/or eliminating per diem and auto allow-ances and reimbursement for telephone calls.Though the foregoing findings do not reach every item of the bill of particulars,they do cover all matters which the General Counsel relied upon in his brief andin his oral argument. In any event, I conclude and find that, except as found above,the preponderance of the evidence does not establish that Respondent engaged inunfair labor practices, and I shall recommend that the complaint be dismissed ex-cept as so found.IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom, and that it take certain affirmativeaction of the type conventionally ordered in such cases, as provided in the Recom-mended Order below, which I find necessary to remedy and to remove the effects ofthe unfair labor practices and to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of the Act and is anemployer of employees within the meaning of the Act.2.FOUR is a labor organization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent engaged in unfair labor prac-tices proscribed by Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.5.Respondent has not engaged in unfair labor practices proscribed by Section8(a) (3) as alleged in the complaint.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire record,and pursuant to Section 10(c) of the Act, I hereby recommended that the Respond-ent, International Ladies Garment Workers' Union, AFL-CIO, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating coercively its employees concerning their membership in, ac-tivities on behalf of, and sympathy for FOUR.(b) Soliciting coercively its employees to renounce their affiliation with FOUR,to drop the representation petition, and to resign or withdraw from FOUR.(c)Warning its employees concerning their membership in or contemplated mem-bership in FOUR. INT'L LADIES GARMENT WORKERS' UNION, AFL-CIO117(d)Threatening its employees with reprisals unless they resign or withdraw fromFOUR.(e) Soliciting and encouraging its employees to submit their grievances to acommittee established by its General Executive Board in lieu of and as a substitutefor further participation in self-organization and for membership and activities inFOUR.(f)Failing to grant automatic annual wage increases to its employees, in accord-ance with its past practices, because of FOUR's recognition request.(g) In any like or similar manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form, join, or assistFederation of Union Representatives, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities except to the extent thatsuch right may be affected by an agreement authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action:(a) Post in its offices in New York City, in the offices of its departments, regions,and joint boards, and in the offices of all of its Locals at which it employs orstations employees who are on its payroll, copies of the attached notice marked"Appendix B." 41Copies of said notice, to be furnished by the Regional Directorfor the Second Region, shall, after being signed by a representative of Respondent,be posted by Respondent, immediately upon receipt thereof, in the aforesaid officesand maintained by it for 60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are not altered, de-faced, or covered by any other material.(b)Notify the Regional Director for the Second Region, in writing, within 20days from the date of the receipt of this Intermediate Report what steps Respondenthas taken to comply herewith.42I further recommend that the complaint be dismissed insofar as it alleges viola-tions of Section 8(a)(3) of the Act and insofar as it charges Respondent withunfair labor practices under Section 8(a)(1) except as concluded and found insection D,5, supra.41 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."4" In the eventthat this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director within 10 days from the dateof this Order what steps Respondent has taken to comply herewith."APPENDIX ASummary of Sedares' Employment History1.Local 190; Philadelphia; May to August 1957Manager Schwartz concluded that Sedares was too rigid in his approach to em-ployees, did not know how to handle people, and was building up a hostile attitudetoward ILG.He severed Sedares' connection with Local 190 in August, when aspecific organizing task which Sedares was working on was terminated.2.Field trip; Local 190; September to December 1957Field trips were made as part of the program conducted by the Training Institute.At the urging of Director Gus Tyler, Manager Schwartz agreed to take Sedares onhis first 3-month field trip.The first business agent with whom Sedares workedfound him uncommunicative and difficult to understand, and the second complainedto Schwartz that Sedares embarrassed him unnecessarily in front of an employer.Schwartz thereupon put Sedares to work preparing a shop steward's manual, whichremoved him from any relationship with other persons in the Local.Schwartz laterinformed Tyler that he did not want Sedares assigned to Local 190.3.Field trip; Local 91; February 1958Sedares was assigned to be trained to fill the vacant position of education director.He reported to duty on February 24, and stayed only 1 week.He took the positionearly in the week that he considered the education program as conducted by the Local 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the International a waste of time and stated his preference for organizationwork.Manager Greenburg then assigned Sedares to the director of the organizationto investigate certain nonunion shops, but neither Greenburg nor the director sawor heard from Sedares again.Greenburg complained to Tyler, "What kind of jerkdid you send us over here?" and asked Tyler to relieve Sedares from duty.4.Field trip; Upper South Department; March to May 1958Sedares spent the remainder of this field trip in the Upper South Department underthe direction of Vice President Angela Bambace, who assigned him to work on astrike at Hagerstown, Maryland.Disregarding specific instructions to staff members,Sedares on the first day of the strike led the workersin aneffort to stop a truck andwas arrested after a violent altercation with a policeman. Sedares refused toapologize, as suggested by ILG counsel, in order to get his fine or sentence reduced;and when later asked by Bambace for an explanation of his conduct, he made noexplanation, stating, "I don't apologize to anyone."At the end of Sedares' field trip, Bambace submitted to the Training Institute anappraisal of Sedares which was in part as follows:This boy has some problems I am sure..He is a completely withdrawnperson & I wonder whether he should be assigned to any function that wouldput him in contact with people.Seems to be very intelligent.5.Northeast Department; June and July1958Upon Sedares' graduation from the Institute, Tyler assigned him to the NortheastDepartment, which placed him with Alec Karesky, manager of its Upper New Yorkand Vermont District Council.Within a few weeks, Sedares had embarrassedKaresky publicly by taking a position in a meeting of the District Council whichwas directly in opposition to one which Karesky had taken and which resulted inKaresky charging Sedares with an act of insubordination.Subsequently, Hedy Ferreira, a business agent in charge of a strike at Burlingtonon which Sedares was assisting, called Karesky to come up to straighten things out,reporting to him that Sedares "couldn't get along with people.BillKarker wasquitting, SteveKakle wouldn't work with him, and he had Ferreira in tears."Karesky informed Sedares he would either have to toe the mark and get along witheveryone, or he would be sent back to New York City.Having received the samesort of reports a week later, Karesky ordered Sedares back to New York.6.Northeast Department; July and August 1958A few days after Sedares returned, Tyler persuaded Karesky to give Sedaresanother trial until Tyler couldreassignhim.Kareskyagainplaced Sedares withFerreira at Burlington, but after a short time he began to receive the same sortof complaints as before concerning Sedares' conduct. Finally, on August 29, Kareskyinformed Sedares he could not cope with him and ordered him back to the North-eastDepartment for reassignment.Contemporaneously, Karesky wrote to JackHalpern, assistant director of the Northeast Department, stating in part:This young man I cannot use in our organization up here.While he is a hardworking boy he does not know how to take orders.He seems to be of theopinion he knows more than anyone working for the International. .I don't know what they teach these young men at the school, but it is notfor this area.Please place him elsewhere.Karesky also set forth certain bills which Sedares had incurred, termed themoutrageous, but stated he had no choice but to pay them.Tyler informed Sedares on his return to New York that it was becoming difficultto place him because he had not worked out in four previous assignments, thatpeople did not want him, and that he always ended up "out." However, Tyler agreednot to stand in Sedares' way if he couldget ajob on his own.7.Dressmaker's Joint Council; New York City; August1958to October 1959Before accepting Sedares, Edward Banyai, director of organization, checked withKaresky, who reported that Sedares acted on his own, did not know how to followinstructions and "rubbed everyone the wrong way," but that if Banyai could straight-en Sedares out, he would have a very good employee.Deciding to take Sedares,Banyai explained to Tyler he thought he could handle Sedares because, "He is atough customer but so am L"In January 1959, Sedares was assigned to work closely with the staff of Local99, whosemanagerwas Douglas Levin.Around March, Levin requested Banyaito take Sedares off, because he had generated a substantial amount of antagonism onthe part of Local members,unionofficials, and employers.Levin reported that INT'L LADIES GARMENT WORKERS' UNION, ArL-CIO119Sedares "just rubs people the wrong way.He does not know how to talk to mymembers, he does not know how to talk to my employers, he acts in the office asthough he is taking over."Thereupon Banyai put Sedares to work on union label promotion.He thennoticed that Sedares had become cynical and bitter; that he was criticizing the conductand attitude of many officers of ILG, usually ignoring the possibility of honestmistakes or inability to handle problems, and going so far as to impugn the integrityand honesty of those whom he criticized.By the fall of 1959, Banyai decided thathe might accomplish more with Sedares by sending him to a different environment,and sent him to Scranton, Pennsylvania.8.Scranton; October to December1959Banyai assigned Sedares to participate in organizing work, specifically to organizethe Jay-Cee plant in Carbondale, and also to survey other nonunion shops in theScranton area.Though Sedares was thoroughly briefed as to his relationships withthe Scranton Local, its manager, Clifford W. Depin, and his staff, and the proceduresfor clearing expenditures, Sedares' conduct in ignoring those instructions shortly madehimpersona non grataboth to Depin and to his office manager, Ann McGraw.Depin was finally provoked into seeking Sedares' removal by Sedares' attempt to in-duce Ben Turnabe, one of Depin's organizers, to go behind Depin's back to make asecret investigation in a union shop for which Depin was responsible.Banyai re-called Sedares to New York City, but soon found it necessary, because of develop-ments in the Jay-Cee strike, to send Sedares back to Scranton after enlisting the aidof Sol C. Chaikin, assistant director of the Northeast Department, to obtain Depin'sacquiescence.9.Scranton; December 1959 to February 1960Though there was no substantial improvement in Sedares' conduct toward the officepersonnel, it was his conduct in connection with the Jay-Cee strike, which led inFebruary to Banyai's second demand for Sedares' removal.Among his actionswere: engaging in violence with a policeman on the first day of the strike; failing toset up a strike kitchen as instructed to feed strikers in order to avoid high restaurantcosts; increasing strike benefits without authorization; and paying unauthorized sumsfor assistance and for picket duty during the strike.Shortly before the strike ended Banyai briefed Sedares concerning the status ofnegotiations and instructed him that he was not under any circumstances to provokeany incident with the employer and that if the employer provoked him, he was towalk away.Almost immediately Sedares engaged in an altercation with and anassault upon the employer, and was arrested.When Depin, who arranged forSedares' release from jail, asked Sedares why he struck the employer, Sedares repliedthat he wanted to give the employer something to remember him by. Deploring suchan attitude, Depin referred to an incident on the first day of the strike when TedBloom (who was assisting in the strike) had called Depin "a coward, a scab, anda strike breaker."Sedares expressed acquiescence in Bloom's description.Depin called Banyai at once, described Sedares' attack on the employer and Sedares'explanation, and demanded Sedares' removal.10.Salvage interlude; Kramer checksDespite his prior failures with Sedares, Banyai persuaded Vice President Zimmer-man (who headed the Dress Joint Council) to let him make a final effort at "salvage,"and in a subsequent interview informed Sedares that if he wished to stay with Banyai,he would have to follow orders.Noncommittal at the time, Sedares later informedBanyai he preferred to work elsewhere, and still later, that he had a chance to workin the Eastern Region under Vice President Kramer. Banyai agreed, but gave Kramera complete report on Sedares' background and performance and suggested that theonly possible way of salvaging Sedares was under very close supervision.Kramer also checked with Chaikin, who reported that Sedares had capabilities buthad a tendency not to respond to discipline or to orders, and he informed Kramer ofSedares' conflicts and difficulties with Karesky and Depin.Kramer also noted inSedares' file kept by the Institute Bambace's appraisal as quoted under item 4,supra.Going even further back, Kramer made inquiry of an attorney for IUE (withwhom Sedares had served as shop steward before coming with ILG) who had repre-sented Sedares in connection with the arbitration of a disciplinary action resultingfrom his striking of a foreman.The attorney described Sedares as "a capable guy,intelligent, bright, but on the wild side," and stated that "if he could be bridled,brought under some form of discipline, he would be a very effective person in thetrade union movement." 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDKramer also discussed with Sedares his problem of getting along with people andsuggested to him he was unfairly critical of the union officials with whom he worked.Sedares' view was that it was not he who was at fault.Deciding that he mightnevertheless accomplish something with Sedares, Kramer decided to accept Sedares,but told him he would have to learn how to take orders and execute them in accord-ance with instructions and would generally have to behave like a disciplined tradeunion officer.He thereupon assigned Sedares to work under the supervision ofWalter DeYoung (a classmate at the Institute) in the upper Hudson Valley area.Approximately a week after Sedares' transfer, Banyai and Chaikin also joined inan interview with Sedares in an effort to point out his good points and his bad pointsand to straighten him out if it was at all possible.During that interview Chaikinanalyzed Sedares' difficulties (and so informed him) as arising not from intelligenceand ability but from "arrogance of mind, where he superimposed his judgment on thejudgment of his superiors and to a large extent on the judgment of his associates."11.Upper Hudson Valley; March to October 1960Kramer informed DeYoung that Sedares had had difficulties in three or four otherdepartments, that he wanted to give Sedares a last chance in the Eastern Region, andhe requested DeYoung to do what he could to fit Sedares in.DeYoung in turn re-ported Kramer's statements to other staff members and asked them to help Sedareswork into the group and to get him acclimated.Within a few weeks other staff members began complaining to DeYoung aboutvarious facets of Sedares' conduct, as for example, the taking upon himself of thesupervising of his associates, the issuing of orders in a rude and imperious manner,and the shirking of distasteful tasks such as house visiting.On one occasion in April,Sedares peremptorily ordered D'Agostino not to pick up Virginia O'Toole in his caras he had promised, with the result that O'Toole was left stranded without transpor-tation to a Board election in a matter that they were working on.As a result O'Tooleinformed DeYoung she would refuse to work with Sedares on another campaign.'DeYoung gave his first hint at a union label convention in Albany at the end ofMay that he was unhappy with Sedares.Kramer had noted during the course ofthe convention dinner that Sedares was not acting cordially toward important rank-and-filemembers and asked DeYoung what was wrong with Sedares.DeYoungreplied that that was the way that Sedares was, and that maybe it was tough on himas a single man to be away from home in small towns, and that "quite possiblyhe would be better off working closer to his home in Jersey."Complaints from other staff members continued to reach DeYoung during theLittleTots campaign in July and August, particularly concerning the shirking ofdistasteful tasks and his inability to work in harmony with the staff.When DeYoungfinally confronted Sedares with their critcisms and their view that he was actinglike "some type of privileged character," Sedares retorted angrily, "What are youdoing comparing me with those schmucks?"Deciding that some other type of work might be the solution, DeYoung latersuggested to Sedares that because of his abilities as a writer, he edit a local newspaperfor the entire Hudson Valley, but Sedares summarily rejected the idea.Later makingexplicit his disillusionment with Sedares and the fact that he was not compatiblewith other organizers on the staff, DeYoung suggested to Kramer that because ofSedares' abilities as a writer, he could do a good job with Tyler in the educationaldepartment.Tyler, when approached, expressed doubt on that score, feeling that Sedares hadalready been in so many places there were few places left.Tyler nevertheless inter-viewed Sedares, explaining that a job in his department would require Sedares tomake drastic changes in the points of his personality where his chief weaknesses lay.Ignoring Tyler's inquiry whether he could make the changes, Sedares walked out anddid not return.2Tyler later informed Kramer that, "If you have difficulties withthe man, I have no more places for him, and I certainly cannot use him."'In the meantime Kramer had, at Secretary Stulberg's insistence, sought an explana-tion from Sedares of certain excessive expenditures incurred during the Jay-Cee strike.Sedares claimed that the picketers had held him up and he denied that he had acted con-trary to instructions in making the expenditures.When Kramer reported back, Stulbergcommented that Sedares would have to be watched and should have some supervision be-fore expenditures of that sort were made.2News of DeYoung's efforts to effect Sedares' transfer apparently reached Ted Bloomin the form of a rumor that DeYoung had sought Sedares'dismissal.When Bloomquestioned DeYoung about it, DeYoung denied it as a lie. LIEBMANN BREWERIES, INC. OF NEW JERSEY121APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor RelationsAct we hereby notify our employees that:WE WILL NOT interrogate coercively our employees concerning their member-ship in, activities on behalf of, and sympathy for Federation of Union Repre-sentatives.WE WILL NOT solicit coercively our employees to renounce their affiliationwith Federation of Union Representatives, to drop the representation petition,and to resign or withdraw from Federation of Union Representatives.WE WILL NOT warn our employees concerning their membership in or con-templated membership in Federation of Union Representatives.WE WILL NOT threaten our employees with reprisals unless they resign orwithdraw from Federation of Union Representatives.WE WILL NOT solicit and encourage our employees to submit their grievancesto a committee established by our General Executive Board in lieu of and as asubstitute for further participation in self-organization and for membership andactivities in Federation of Union Representatives.WE WILL NOT fail to grant automatic annual wage increases to our employeesin accordance with our past practices because of Federation of Union Repre-sentatives' recognition request.WE WILL NOT in any like or similar manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join,or assist Federation of Union Representatives, or any other labor organization,to bargain collectively through representatives of their own choosing, or toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreement authorizedby Section 8(a)(3) of the Act.All ouremployees are free to become or to refrain from becoming members ofthe above union or any other labor organization.INTERNATIONAL LADIES GARMENT WORKERS' UNION, AFL-CIO,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office 745 FifthAvenue, New York 22, New York, Telephone No. Plaza 1-5500, if they haveany question concerning this notice or compliance with its provisions.Liebmann Breweries,Inc. of New JerseyandSalesmen's Divi-sion Local 153, Office Employees InternationalUnion, AFL-CIO,' Petitioner.Case No. 22-RC-1825 April 18, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.'The Petitioner's name appears as amended at the hearing.142 NLRB No. 9.